Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2843   Page 1 of 54




                        Exhibit C
 Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2844   Page 2 of 54




·1· · · · · · IN THE DISTRICT COURT OF THE UNITED STATES
·2· · · · · · · ·FOR THE EASTERN DISTRICT OF MICHIGAN
·3· · · · · · · · · · · · SOUTHERN DIVISION
·4
·5· ·AFT MICHIGAN,
·6· · · · · · · · · ·Plaintiff,
·7· · · · vs.· · · · · · · · · ·Case No. 17-cv-13292
·8· · · · · · · · · · · · · · · Hon. Elizabeth A. Stafford
·9· ·PROJECT VERITAS, ET AL.,
10· · · · · · · · · ·Defendants.
11· ·_______________________________
12
13
14· · · · The Video Recorded Deposition of DAVID B. HECKER,
15· · · · Taken at 150 West Jefferson Avenue, Suite 100
16· · · · Detroit, Michigan,
17· · · · Commencing at 10:06 a.m.,
18· · · · Tuesday, October 15, 2019,
19· · · · Before Leisa M. Pastor, CSR-3500, RPR, CRR.
20
21
22
23
24
25
 Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2845   Page 3 of 54
     AFT MICHIGAN vs PROJECT VERITAS, ET AL.                             Job 10221
     HECKER, DAVID 10/15/2019                                                    2


·1· ·APPEARANCES:
·2
·3· ·MARK H. COUSENS, ESQ.
·4· ·26261 Evergreen Road
·5· ·Suite 130
·6· ·Southfield, Michigan 48076
·7· ·(248) 355-2150
·8· ·cousens@cousenslaw.com
·9· · · · Appearing on behalf of Plaintiff AFT Michigan.
10
11· ·JESSICA RUTTER
12· ·American Federation of Teachers, AFL-CIO
13· ·555 New Jersey Avenue, N.W.
14· ·Washington, D.C.· 20001
15· ·(202) 585-4362
16· ·jrutter@aft.org
17· · · · Co-Counsel Appearing on behalf of AFT Michigan.
18
19
20
21
22
23
24
25


     scheduling@fortzlegal.com       fortzlegal.com          Toll Free: 844.730.4066
 Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2846   Page 4 of 54
     AFT MICHIGAN vs PROJECT VERITAS, ET AL.                             Job 10221
     HECKER, DAVID 10/15/2019                                                    3


·1· ·PAUL M. MERSINO
·2· ·Butzel Long
·3· ·150 West Jefferson Avenue
·4· ·Suite 100
·5· ·Detroit, Michigan 48226
·6· ·(313) 225-7015
·7· ·mersino@butzel.com
·8· · · · Appearing on behalf of the Defendants.
·9
10· ·STEPHEN KLEIN
11· ·Statecraft, PLLC
12· ·1629 K Street NW
13· ·Suite 300
14· ·Washington, D.C.· 20006
15· ·(202) 804-6676
16· ·steve@statecraftlaw.com
17· · · · Co-Counsel Appearing on behalf of the Defendants.
18
19· ·ALSO PRESENT:
20· ·Bailey Wellman - Video Technician
21
22
23
24
25


     scheduling@fortzlegal.com       fortzlegal.com          Toll Free: 844.730.4066
 Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2847   Page 5 of 54
     AFT MICHIGAN vs PROJECT VERITAS, ET AL.                             Job 10221
     HECKER, DAVID 10/15/2019                                                    4


·1· · · · · · · · · · ·TABLE OF CONTENTS
·2
·3· ·WITNESS· · · · · · · · · · · · · · · · · ·PAGE
·4· ·DAVID B. HECKER
·5
·6
·7· · EXAMINATION BY MR. MERSINO· · · · · · · · 7
·8
·9· · · · · · · · · · · · ·EXHIBITS
10
11· · EXHIBIT· · · · · · · · · · · · · · · · · PAGE
12· · (Exhibits attached to transcript.)
13
14· · EXHIBIT 10· · · · · · · · · · · · · · · ·25
15· · EXHIBIT 11· · · · · · · · · · · · · · · ·69
16· · EXHIBIT 12· · · · · · · · · · · · · · · ·73
17· · EXHIBIT 13· · · · · · · · · · · · · · · 102
18· · EXHIBIT 14· · · · · · · · · · · · · · · 106
19· · EXHIBIT 15· · · · · · · · · · · · · · · 116
20· · EXHIBIT 16· · · · · · · · · · · · · · · 121
21· · EXHIBIT 17· · · · · · · · · · · · · · · 121
22· · EXHIBIT 18· · · · · · · · · · · · · · · 127
23· · EXHIBIT 19· · · · · · · · · · · · · · · 128
24· · EXHIBIT 20· · · · · · · · · · · · · · · 149
25· · EXHIBIT 21· · · · · · · · · · · · · · · 153


     scheduling@fortzlegal.com       fortzlegal.com          Toll Free: 844.730.4066
 Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2848   Page 6 of 54
     AFT MICHIGAN vs PROJECT VERITAS, ET AL.                             Job 10221
     HECKER, DAVID 10/15/2019                                                    5


·1· · EXHIBIT 22· · · · · · · · · · · · · · · 153
·2· · EXHIBIT 23· · · · · · · · · · · · · · · 161
·3· · EXHIBIT 24· · · · · · · · · · · · · · · 164
·4· · EXHIBIT 25· · · · · · · · · · · · · · · 167
·5· · EXHIBIT 26· · · · · · · · · · · · · · · 179
·6· · EXHIBIT 27· · · · · · · · · · · · · · · 181
·7· · EXHIBIT 28· · · · · · · · · · · · · · · 189
·8· · EXHIBIT 29· · · · · · · · · · · · · · · 195
·9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


     scheduling@fortzlegal.com       fortzlegal.com          Toll Free: 844.730.4066
                                                                                       YVer1f
 Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2849   Page 7 of 54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                               Job 10221
   HECKER, DAVID 10/15/2019                                                     19


·1· ·Q.· ·Okay.
·2· ·A.· ·And then besides charters, there's -- we represent the
·3· · · · Taylor Credit Union.
·4· ·Q.· ·I'm sorry?
·5· ·A.· ·We represent the Taylor Credit Union, which would be a
·6· · · · private entity, other than that, they're all public.
·7· ·Q.· ·How many members are there of the credit union?
·8· ·A.· ·About 20 give or take.
·9· ·Q.· ·Can you kind of describe to me the -- I don't want to
10· · · · say the pecking order, but if you had to list
11· · · · president as the top of AFT Michigan, and then who's
12· · · · underneath you as far as officers, if the masthead was
13· · · · written out?
14· ·A.· ·If the masthead was written out, it would be me, it
15· · · · would be Edna Reeves, secretary/treasurer.· I do need
16· · · · to -- you didn't ask, but I'm just going to say, the
17· · · · secretary/treasurer is not a -- is not a paid
18· · · · position.
19· ·Q.· ·Okay.
20· ·A.· ·Okay?· So you know.
21· · · · · · · · · ·And then as far as the officers go, then
22· · · · it's the 22 we also call vice presidents, people serve
23· · · · on our administrative board.
24· ·Q.· ·And then as far as full-time employees of AFT
25· · · · Michigan?


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
 Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2850   Page 8 of 54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                               Job 10221
   HECKER, DAVID 10/15/2019                                                     20


·1· ·A.· ·Right.
·2· ·Q.· ·Are there other -- are there any VPs or assistants to
·3· · · · yourself?
·4· ·A.· ·So I have an assistant to the president, yes.
·5· ·Q.· ·Do you have an administrative assistant?
·6· ·A.· ·No, just an assistant.
·7· ·Q.· ·Is that David -- is it Dobbie?
·8· ·A.· ·Yes.
·9· ·Q.· ·As president of AFT Michigan, was it ultimately your
10· · · · decision to bring the lawsuit that we're here to
11· · · · discuss today?
12· ·A.· ·That and at the end of the day it would be my
13· · · · decision, yes.
14· ·Q.· ·Okay.· Did anybody else have authority to make that
15· · · · decision other than you?
16· ·A.· ·No.
17· ·Q.· ·Did you consult anybody else about that?
18· ·A.· ·Yes.
19· ·Q.· ·And who did you consult?
20· ·A.· ·I'm, you know, and I'm -- I'm going to answer based on
21· · · · non-memory, really, not specific memory of remembering
22· · · · conversations, but a lawsuit like this where, you
23· · · · know, I'm obviously going to talk to -- to Dave
24· · · · Dobbie.· He undoubtedly talked about it at some staff
25· · · · meetings, certainly talked to Randi Weingarten and


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
 Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2851   Page 9 of 54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                               Job 10221
   HECKER, DAVID 10/15/2019                                                     21


·1· · · · David Strom about it, obviously our attorneys here.
·2· · · · Kept our ad. board up to date what was going on with
·3· · · · Project Veritas.
·4· ·Q.· ·You raise a point that you mentioned my attorney
·5· · · · sitting here, again, don't want to know anything you
·6· · · · discussed with them, but as president of AFT Michigan,
·7· · · · do you understand that Mr. -- and I'm asking this, I
·8· · · · don't know the answer.
·9· ·A.· ·Okay.
10· ·Q.· ·Is it your understanding that both Mr. Cousens and
11· · · · Ms. Rutter represent AFT Michigan in this lawsuit?
12· ·A.· ·My understanding is that Mark Cousens represents AFT
13· · · · Michigan and Jessica is providing tremendous and
14· · · · helpful assistance with it because that's what unions
15· · · · do.
16· ·Q.· ·Did you talk to -- well, you mentioned you talked to
17· · · · Randi -- was it Weingarten?
18· ·A.· ·Yes.
19· ·Q.· ·And David Strom about, you consulted with them about
20· · · · bringing this lawsuit.· They're both with AFT
21· · · · National?
22· ·A.· ·Yes.
23· ·Q.· ·Other than of course talking to your VPs and your ad.
24· · · · board, did you talk to any of your local unions about
25· · · · whether or not to bring a lawsuit?


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2852    Page 10 of
                                        54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                                Job 10221
   HECKER, DAVID 10/15/2019                                                      22


·1· ·A.· ·Well --
·2· · · · · · · · · ·MR. COUSENS:· Regarding the decision to
·3· · · · file?
·4· · · · · · · · · ·MR. MERSINO:· Yes.
·5· · · · · · · · · ·MR. COUSENS:· Okay.
·6· ·A.· ·The VPs are local leaders.
·7· ·BY MR. MERSINO:
·8· ·Q.· ·Right.
·9· ·A.· ·Right.· So we kept our ad. board up to -- up to speed
10· · · · on everything, everything going on.
11· ·Q.· ·Okay.· Did you talk to any other organizations or
12· · · · individuals around the country who had already started
13· · · · lawsuits against Project Veritas?
14· · · · · · · · · ·MR. COUSENS:· Regarding the decision to
15· · · · file?
16· · · · · · · · · ·MR. MERSINO:· We'll start there.
17· · · · · · · · · ·MR. COUSENS:· Okay.
18· ·A.· ·I don't recall that.
19· ·BY MR. MERSINO:
20· ·Q.· ·Since you filed the lawsuit, have you talked to other
21· · · · organizations or individuals around the country who
22· · · · have started lawsuits or are involved in lawsuits
23· · · · against Project Veritas?
24· ·A.· ·I don't recall conversations like that.
25· ·Q.· ·Did you ever talk to a woman named Lauren Windsor?


   scheduling@fortzlegal.com        fortzlegal.com            Toll Free: 844.730.4066
                                                                                        YVer1f
  Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2853    Page 11 of
                                        54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                                Job 10221
   HECKER, DAVID 10/15/2019                                                      23


·1· ·A.· ·Not that I recall.
·2· ·Q.· ·Have you ever heard that name before?
·3· ·A.· ·No.
·4· ·Q.· ·What have your discussions been -- and I'll start with
·5· · · · before you filed the lawsuit and you're deciding
·6· · · · whether or not to bring the lawsuit, what were your
·7· · · · discussions with Randi Weingarten?
·8· · · · · · · · · ·MR. COUSENS:· Objection, relevance.
·9· · · · · · · · · ·You may answer.
10· ·A.· ·The discussions would have been is this strategy that
11· · · · makes sense.
12· ·BY MR. MERSINO:
13· ·Q.· ·Do you recall what her position was on that?
14· ·A.· ·No, I do not.· I will say that if she felt -- if she
15· · · · felt this wasn't the right way to go, that would weigh
16· · · · heavily on my decision making, but I do not recall the
17· · · · specific conversation at all.
18· ·Q.· ·Was she for bringing the lawsuit?· Was she in favor of
19· · · · it?
20· · · · · · · · · ·MR. COUSENS:· Objection, relevance.
21· · · · · · · · · ·You may answer.
22· ·A.· ·She's -- to the best of my recollection, yes, she's in
23· · · · favor of bringing the lawsuit.
24· ·BY MR. MERSINO:
25· ·Q.· ·Do you know if AFT Michigan -- excuse me, let me


   scheduling@fortzlegal.com        fortzlegal.com            Toll Free: 844.730.4066
                                                                                        YVer1f
  Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2854    Page 12 of
                                        54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                                Job 10221
   HECKER, DAVID 10/15/2019                                                      24


·1· · · · rephrase that.
·2· · · · · · · · · ·Do you know if AFT National has any
·3· · · · lawsuits against Project Veritas or ever has?
·4· ·A.· ·Not that I know of.
·5· ·Q.· ·Do you know of any other state federations that fall
·6· · · · within, underneath AFT National have ever had any
·7· · · · other lawsuits against Project Veritas?
·8· ·A.· ·Not that I know of.
·9· ·Q.· ·Do you know of any locals around the country that
10· · · · have?
11· ·A.· ·Lawsuit.· Not that I remember or know of.
12· ·Q.· ·Throughout today I'm going to be showing you some
13· · · · exhibits.· Some of them may already be marked from
14· · · · yesterday from Mr. Mickles's deposition.
15· ·A.· ·Okay.
16· ·Q.· ·Some of them we'll mark today.· Either way, as I hand
17· · · · you some documents, we'll walk through some of them
18· · · · and talk about some of them.
19· ·A.· ·Okay.
20· · · · · · · · · ·MR. COUSENS:· Where are you -- are you
21· · · · using sequential numbering?
22· · · · · · · · · ·MR. MERSINO:· Yes, I believe we're at 10?
23· · · · So I'm going ask the court reporter, Leisa, next to us
24· · · · here to mark this as Exhibit 10, and then she will
25· · · · hand it to you and I will hand copies to your counsel.


   scheduling@fortzlegal.com        fortzlegal.com            Toll Free: 844.730.4066
                                                                                        YVer1f
  Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2855    Page 13 of
                                        54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                                Job 10221
   HECKER, DAVID 10/15/2019                                                      89


·1· ·A.· ·Not to my knowledge.
·2· ·BY MR. MERSINO:
·3· ·Q.· ·Do you know of anyone who sent her any messages saying
·4· · · · "you shouldn't come back"?
·5· ·A.· ·"You shouldn't come back" in like a threatening tone?
·6· ·Q.· ·Yes.
·7· ·A.· ·Not that I recall at all.
·8· ·Q.· ·Do you know of anyone, again, even if it's outside of
·9· · · · AFT Michigan who sent messages saying "we know who you
10· · · · are and we know you're not who you said you were"?
11· ·A.· ·I mean, did anyone say that to her directly?· Not that
12· · · · I recall.
13· ·Q.· ·Asking you personally, David Hecker, president of AFT
14· · · · of Michigan, what was your goal in filing the original
15· · · · lawsuit against Project Veritas in September of 2017
16· · · · or October of 2017?
17· · · · · · · · · ·MR. COUSENS:· Objection, relevance, and the
18· · · · complaint seeks specific relief, so the goals are
19· · · · articulated in the complaint itself.· Asking him to
20· · · · speculate on how a court would view the complaint is
21· · · · irrelevant.
22· · · · · · · · · ·I mean, you can answer to the best of your
23· · · · ability.
24· ·BY MR. MERSINO:
25· ·Q.· ·Well, let me clarify.· I didn't ask you what he just


   scheduling@fortzlegal.com        fortzlegal.com            Toll Free: 844.730.4066
                                                                                        YVer1f
  Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2856    Page 14 of
                                        54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                                Job 10221
   HECKER, DAVID 10/15/2019                                                      90


·1· · · · objected to, so I'm not asking you to speculate.· I'm
·2· · · · not asking you what you thought a court might do.· I'm
·3· · · · asking you, David Hecker, what was your purpose in
·4· · · · filing a lawsuit on behalf of AFT Michigan against
·5· · · · Project Veritas?
·6· ·A.· ·To have the lawsuit in -- in any way possible stop
·7· · · · Project Veritas from doing the kind of work that it --
·8· · · · it does, and to, as part of that, to compensate AFT
·9· · · · Michigan for -- for damages.
10· ·Q.· ·Were you hoping to stop Project Veritas from being
11· · · · able to publish any videos they may have had of AFT
12· · · · Michigan?
13· ·A.· ·The -- it's our firm belief that they did that in a
14· · · · way that's a violation of the law, so yes.
15· ·Q.· ·And prior to that question, you said you wanted to
16· · · · stop them from doing the kind of work that they do.
17· · · · Did you hope them -- did you hope to stop them from
18· · · · doing future work of a similar kind?
19· · · · · · · · · ·MR. COUSENS:· Well, objection to relevance.
20· · · · The lawsuit -- the litigation speaks for itself, and
21· · · · you're getting into areas which are completely
22· · · · unrelated to this -- to this action.· I'll let you go
23· · · · a little ways with this and then I may tell him not to
24· · · · answer any further questions.
25· ·BY MR. MERSINO:


   scheduling@fortzlegal.com        fortzlegal.com            Toll Free: 844.730.4066
                                                                                        YVer1f
  Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2857    Page 15 of
                                        54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                                Job 10221
   HECKER, DAVID 10/15/2019                                                      91


·1· ·Q.· ·Do you want the question read back to you?
·2· ·A.· ·No.· The number one thing was -- it was our recourse
·3· · · · against what Project Veritas did to us.· That was a
·4· · · · number one goal.· If the result of it was also in some
·5· · · · way slowing down or limiting what Project Veritas
·6· · · · does, that would have been a great outcome as well, or
·7· · · · will be a great outcome as well.
·8· ·Q.· ·So you mentioned, and I want to just use your words,
·9· · · · and if I misuse them, or if I use any words you didn't
10· · · · use, you know, just let me know, but you mentioned
11· · · · your recourse, AFT Michigan's recourse against Project
12· · · · Veritas, and I believe you used the term being
13· · · · compensated, or compensation for what was done.
14· ·A.· ·Right.
15· ·Q.· ·What do you believe AFT Michigan should -- how do you
16· · · · believe AFT Michigan should be compensated?
17· ·A.· ·Well, there was a great deal of time among staff, and
18· · · · myself, dealing with all this, time taken away from
19· · · · trying to advance and enhance public education, to try
20· · · · to support the people who educate our -- our children,
21· · · · young adults, and it was an inordinate amount of staff
22· · · · time spent on this, and that staff time should be
23· · · · compensated for.
24· ·Q.· ·Now, when you say an inordinate amount of time was
25· · · · used pertaining to this, that wasn't while Marisa was


   scheduling@fortzlegal.com        fortzlegal.com            Toll Free: 844.730.4066
                                                                                        YVer1f
  Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2858    Page 16 of
                                        54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                                Job 10221
   HECKER, DAVID 10/15/2019                                                     191


·1· · · · Michigan staff."
·2· · · · · · · · · ·Do you know who that counsel is that's
·3· · · · being referred to there?
·4· ·A.· ·AFT Michigan legal counsel were promptly engaged.· AFT
·5· · · · Michigan legal counsel would be Mark.
·6· ·Q.· ·Do you know how it was discovered that Marisa was
·7· · · · using an assumed name?
·8· ·A.· ·No, I do not know.
·9· ·Q.· ·Do you know how it was discovered that she went to
10· · · · Liberty University?
11· ·A.· ·No.
12· ·Q.· ·Do you know how it was discovered that she had links
13· · · · to James O'Keefe and Project Veritas?
14· ·A.· ·No.
15· ·Q.· ·Do you know who would know how that was discovered?
16· ·A.· ·If -- if someone from our shop knew, it would be Dave
17· · · · Dobbie.
18· ·Q.· ·Okay.· If you look at the next bullet point, it says,
19· · · · "After consultation with the officers of AFT Michigan,
20· · · · and the AFT, a decision was made to pursue litigation
21· · · · in state court against Marisa Jorge/Perez and Project
22· · · · Veritas."
23· · · · · · · · · ·Who ultimately made the final decision to
24· · · · file suit, was that AFT Michigan or AFT National?
25· ·A.· ·Well, the suit is in the name of AFT Michigan, so AFT


   scheduling@fortzlegal.com        fortzlegal.com            Toll Free: 844.730.4066
                                                                                        YVer1f
  Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2859    Page 17 of
                                        54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                                Job 10221
   HECKER, DAVID 10/15/2019                                                     192


·1· · · · Michigan, but it was really a joint decision.
·2· ·Q.· ·And you -- did you -- as far as AFT Michigan is
·3· · · · concerned, do you have final approval?
·4· ·A.· ·The lawsuits were brought by AFT Michigan, yes.
·5· ·Q.· ·Okay.· Was Randi Weingarten involved in those
·6· · · · consultations with AFT National?
·7· ·A.· ·She would have been involved in those -- some of those
·8· · · · discussions.
·9· ·Q.· ·Was she involved with the decision to pursue
10· · · · litigation?
11· ·A.· ·I don't at all remember if I directly participated in
12· · · · a conversation with Randi concerning -- concerning
13· · · · that.
14· ·Q.· ·And then the next line says, "The purpose of the
15· · · · litigation is to prevent disclosure of any improperly
16· · · · made tapes or confidential AFT Michigan documents that
17· · · · were improperly obtained by Jorge and/or Project
18· · · · Veritas."
19· · · · · · · · · ·Do you agree with that statement?
20· ·A.· ·Yes.
21· ·Q.· ·Go to the following page.· Do you know who from AFT
22· · · · Michigan was involved with or present at the hearing
23· · · · at Judge Brian Sullivan's courtroom?
24· ·A.· ·No, I don't.
25· ·Q.· ·Were you present?


   scheduling@fortzlegal.com        fortzlegal.com            Toll Free: 844.730.4066
                                                                                        YVer1f
  Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2860    Page 18 of
                                        54
   AFT MICHIGAN vs PROJECT VERITAS, ET AL.                                Job 10221
   HECKER, DAVID 10/15/2019                                                     193


·1· ·A.· ·Not that I remember.· Where is Judge Sullivan's court?
·2· ·Q.· ·Wayne County.· Coleman Young.
·3· ·A.· ·Coleman Young Building, Wayne County Circuit.· I don't
·4· · · · think so.
·5· ·Q.· ·To your knowledge, does anyone at AFT Michigan know
·6· · · · Judge Sullivan personally?
·7· ·A.· ·To my knowledge, no.· I will say that if it's the same
·8· · · · Brian Sullivan 30 years ago, I was in a car accident
·9· · · · and he was an attorney, he wasn't a judge, and a
10· · · · friend -- a friend said, you know, he'll give you
11· · · · guidance and help you out.· So if it's the same Brian
12· · · · Sullivan, but that is the sole interaction I had with
13· · · · a lawyer named Brian Sullivan.· Put it that way.
14· ·Q.· ·Okay.· Did he represent you for that?
15· ·A.· ·We didn't end up in court.· I think, if I remember
16· · · · correctly, I think it was just guidance and stuff.                 I
17· · · · don't really fully remember.
18· ·Q.· ·The last bullet point on the back page says, "AFT
19· · · · Michigan and the AFT will use all resources at their
20· · · · disposal to enforce this TRO and take other legal
21· · · · action, including pursuing criminal charges, if
22· · · · necessary."
23· ·A.· ·Excuse me.
24· ·Q.· ·What resources does AFT Michigan have at its disposal?
25· · · · · · · · · ·MR. COUSENS:· Objection, relevance, but you


   scheduling@fortzlegal.com        fortzlegal.com            Toll Free: 844.730.4066
                                                                                        YVer1f
     Case 4:17-cv-13292-LVP-EAS ECF No. 122-3 filed 02/27/20   PageID.2861    Page 19 of
                                           54
      AFT MICHIGAN vs PROJECT VERITAS, ET AL.                                Job 10221
      HECKER, DAVID 10/15/2019                                                     205


·1· · · · · · · · · · · CERTIFICATE OF NOTARY
·2· ·STATE OF MICHIGAN )
·3· · · · · · · · · · ·) SS
·4· ·COUNTY OF MONROE· )
·5
·6· · · · · · · · · ·I, LEISA PASTOR, certify that this
·7· · · · deposition was taken before me on the date
·8· · · · hereinbefore set forth; that the foregoing questions
·9· · · · and answers were recorded by me stenographically and
10· · · · reduced to computer transcription; that this is a
11· · · · true, full and correct transcript of my stenographic
12· · · · notes so taken; and that I am not related to, nor of
13· · · · counsel to, either party nor interested in the event
14· · · · of this cause.
15
16
17
18
19
20
21
22· · · · · · · · · · · · ·LEISA PASTOR, CSR-3500, CRR,
23· · · · · · · · · · · · ·Notary Public,
24· · · · · · · · · · · · ·Monroe County, Michigan
25· · · · · · · · · · · · ·My Commission expires:· 9/7/20


      scheduling@fortzlegal.com        fortzlegal.com            Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                         PageID.2862      Page 20Job
                                                                                                of 10221
      HECKER, DAVID 10/15/2019          54                                                     Index: $3..22

         DXEX10 4:14 24:24 25:2                                            18th 102:12 169:21 176:9
          183:19,25                                  1
                                                                           19 40:2,8 128:15 131:23
         DXEX11 4:15 69:12,15 74:1                                          139:20 147:21,22 176:21
                                      1 26:1 162:1 164:21 166:18            177:3
         DXEX12 4:16 73:10,14          183:13 184:15
                                                                           190 73:18
         DXEX13 4:17 102:3,6          10 24:22,24 25:2,22 54:25
                                       67:25 68:16 182:10,11,12            1:14 116:15,17 117:1
         DXEX14 4:18 106:7,10,11
                                       183:9,19,25 185:15 187:3            1:19 121:5,15
         DXEX15 4:19 116:25 117:3
                                      10-story 84:4                        1:25 127:5
         DXEX16 4:20 121:4 122:1,2
          126:7                       10:06 6:3,6                          1:27 128:16
         DXEX17 4:21 121:14 122:2,6   10:30 25:3                           1:33 133:1
         DXEX18 4:22 127:4,7          11 58:5 69:12,15 73:7 74:1           1:34 132:24 133:2
                                       133:6
         DXEX19 4:23 128:15 131:23                                         1:35 133:4,20
          139:20 147:21               11:17 60:23
                                                                           1:36 133:21
         DXEX20 4:24 149:16,19        11:28 68:25 69:2
                                                                           1:48 134:20,21
         DXEX21 4:25 153:7,24         11:39 69:13
                                                                           1:59 143:3
         DXEX22 5:1 153:7,20 154:5    11:40 69:3,5

         DXEX23 5:2 161:12,16,17      11:44 73:11                                          2
         DXEX24 5:3 164:14,17         12 73:10,14 74:25
                                                                           2 26:18 184:24
         DXEX25 5:4 167:13,17         12:12 94:9
                                                                           2-A 185:8
         DXEX26 5:5 179:4,7           12:21 102:4
                                                                           2-C 185:15
         DXEX27 5:6 181:21,25         12:26 106:8
                                                                           2-D 185:24
         DXEX28 5:7 189:3,7           12:30 8:11
                                                                           20 11:7,15,18 19:8 129:15
         DXEX29 5:8 195:3,6 198:7     12:31 110:16
                                                                            149:16,19
                                      12:34 113:16
                                                                           2001 16:5
                       $              12:38 116:12,14
                                                                           2016 31:4
                                      13 30:15 102:3,6 187:3
         $3 95:17,19                                                       2017 32:9,22 42:11,15,18
                                      14 32:9 106:7,11                      43:11 75:1 83:21,25 86:15
         $50,000 95:7,9
                                                                            87:4 89:15,16 106:22 107:4
                                      15 6:2 34:9 116:25 117:3
                                                                            117:5,9 118:20 123:21 126:11
                                       188:16
                       0                                                    156:14 160:22 162:1 164:21
                                      15th 6:6                              166:18 179:9 188:21,22
         0000 73:16                   16 35:3 121:4,18 122:2 126:7         2018 31:2 50:21 59:11 60:3
         0000180 189:8                                                      102:20 104:19 127:11 129:15
                                      16-A 37:1                             159:23 176:17
         0000189 69:16                17 43:12 86:17 121:14 122:2,4,       2019 6:2,7 30:25 149:21
         0000410 161:21                6 159:24 162:14
                                                                            159:21
         003855 106:14                17's 43:14                           20th 139:23
         0your 10:6                   17-CV-13292 6:11                     21 153:7,8,24
                                      18 37:16 39:16 40:1 65:10            21-22 153:3
                                       127:4,7 133:7 159:24 167:20
                                       176:21 179:8 188:22                 22 19:22 41:14 42:9,20 44:14
                                                                            153:7,20 154:5




      scheduling@fortzlegal.com                fortzlegal.com                    Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                     PageID.2863     Page 21Job
                                                                                           of 10221
      HECKER, DAVID 10/15/2019          54                                          Index: 23..abusive

         23 161:12,17 183:3              3:35 195:4
                                                                                       9
         24 44:20 164:14,17              3:36 203:22
         25 45:21 167:13,17              3:40 197:24 198:1             9 50:21 59:11 127:11 196:16,
         26 46:18 179:4,7                3:48 198:2,4                   17,24

         27 47:10 121:18 126:11          3:56 203:20                   96 13:22 15:25
          181:21,25 186:12                                             99 65:11
         27th 121:9                                      4             9th 48:16
         28 106:22 107:4 149:21 189:3,
          7                              4 30:8 186:9 201:2
                                                                                       A
         28th 107:7                      40 12:16 85:24
                                         401(k) 181:6                  a.m. 6:3,6 25:3 60:23 68:25
         29 117:4,8 195:3,6 198:7                                       69:2,3,5,13 73:11
         29th 69:23 73:23 118:9,18       43 52:8
                                                                       ability 51:12 53:1,14 56:9 59:6
          153:9                          44 53:25                       60:17 64:10 89:23 93:1 94:17
         2:02 146:8                      4:00 203:23,25 204:8,10        100:19 105:9 110:10 150:25

         2:06 149:17                                                   able 90:11 93:15 134:5,6
                                                         5              186:23 202:4
         2:11 152:15
                                                                       about 9:13 10:7 12:16 14:20
         2:30 152:17                     5 28:10 30:9 188:21            15:7,12 17:15,18 19:8 20:17,
         2:31 153:4                                                     24 21:1,19,24 24:18 29:24
                                         5-4 54:24                      32:20 33:10,23 35:18 38:4
         2:32 152:19                     5-minute 68:24                 40:11 41:4,6 42:13 44:9 46:10
         2:42 161:13                                                    50:23 58:23,24 60:3 61:8,23
                                         501(c)(3) 12:8                 64:12 65:1,8 70:12,14 74:11,
         2:46 164:15                     501(c)(3)s 12:4                16 75:12,25 76:15 77:3 79:23
         2:49 167:14                                                    80:5,22 81:11,21 82:7,17,18,
                                         54 54:23 56:3                  20 84:2 86:13 87:13,18 88:1,
         2:52 171:1                                                     10 92:2,15 99:25 100:25
         2:53 170:24                                     6              101:19 102:12,14 103:19
                                                                        105:5,21,23 108:15 109:9
         2nd 121:20 122:2 123:20                                        116:7 118:17 119:5 120:25
                                         60 57:25 58:8
                                                                        121:11 123:16 126:10 127:8
                       3                                                128:22 129:2,10,12 132:19
                                                         7              133:6 134:14 137:4 138:20
                                                                        140:17 144:13 145:6,24
         30 59:13 193:8                                                 146:12,15,19 147:1,2,8 154:13
                                         7 199:17
         30th 166:24                                                    155:24 158:16 159:2,3 161:3
                                         70 14:20                       163:20 164:6 166:1 170:16
         34 48:15                                                       171:8,21 174:14 175:6 176:21
                                         72 58:2
         35 48:15                                                       177:15 178:10 183:20,21,24
                                         7:30 199:18                    186:6 188:22 190:15 197:15
         36 48:3 49:2,10 51:25                                          202:8
         3:03 171:2                                      8             above 31:22 201:2
         3:04 171:4                                                    absolutely 34:23 61:17 71:11
                                         8 48:3
         3:14 179:5                                                     102:13 117:19 119:25 124:17
                                         83 15:19
         3:18 181:22                                                   abused 88:5,6,12
                                         86 15:20,21
         3:27 189:4                                                    abusive 142:20
                                         8th 102:18 104:17




      scheduling@fortzlegal.com                   fortzlegal.com             Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2864     Page 22Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                                Index: access..ahead

         access 41:15,21 44:15,16         addressed 69:24 87:11                  193:5,18,19,24 194:19 195:14
          47:11,13 71:19,20 127:24                                               197:7 200:3 202:8,12 203:9
                                          addresses 125:25
          150:8 155:23 185:17,19
                                                                                AFT's 92:15 202:8
          186:10 201:23                   administrative 10:22 16:3
                                           19:23 20:5                           after 6:14 7:1 8:12 14:22 15:23
         accessed 63:4,10
                                                                                 46:20,23 47:1 60:3,5 82:13
                                          admission 25:20 182:5
         accessing 45:23 46:2,8,12,15                                            88:22 92:2 99:9 103:6,17,20
                                          admissions 26:21                       107:12 116:23 173:5 175:5
         accident 193:8
                                                                                 176:2 191:19
                                          adults 91:21
         accountability 130:3
                                                                                AFTMI 69:16 73:16 161:21
                                          advance 91:19 154:10
         accountable 132:1                                                       189:7
                                          advised 45:9                          aftmichigan.org 122:9
         accuracy 26:14 27:1,14
          188:24                          advisory 12:21,24                     AG 176:25 177:1
         accurate 26:17 29:11 30:11,      affiliated 48:10                      AG's 172:23 173:7,11,12,25
          18 32:25 34:17 37:22 44:24
                                          afford 7:22                            174:7,23 175:10,12 177:20
          45:24,25 46:21 49:10,18,20,
          21,22 51:19 55:7 60:8 71:23     AFL-CIO 15:19,22,24                   again 21:5 25:9 28:18 30:8,14
          73:21 107:10 133:14 198:15                                             44:17 63:6,24 66:24 70:9
                                          AFT 6:10 9:24 10:7,13,18               83:22 84:18 86:23 89:8 95:20
         accusations 136:21                11:10,11 12:3,9 13:10,13,14,          96:24 99:24 102:10 103:11
                                           16,18,21 15:25 16:1,4,8,9,12
         acknowledge 128:18                                                      106:17 111:13 117:13 121:7
                                           17:6,8,9,19 18:3,11,15 19:11,         126:8 131:15 135:18 136:5
         across 88:15 159:14               24 20:9 21:6,11,12,20 23:25           139:18 143:8 168:2 171:20
                                           24:2,6 27:4 28:22,25 29:1             179:10 199:23 201:4
         Act 111:10 144:20
                                           30:1,15,19 31:7 33:1 35:21
         acted 65:14                       36:10,13 37:4 38:15 41:20            against 22:13,23 24:3,7 47:25
                                           43:10 47:14,25 50:11 52:5,17,         52:16 53:7 54:6,12,19 70:25
         Acting 55:2                                                             71:2 78:3,17 89:15 90:4 91:3,
                                           24 53:4 55:10,16,19,25 58:16,
         action 6:10 90:22 104:10          21 59:20 61:1,4,18,19 62:25           11 98:13 103:2 108:16 137:1
          193:21                           64:20,23 70:24 71:8,20 73:4           191:21 197:7
                                           76:21,24 77:7,9 79:9 80:1
         actionable 68:8                                                        age 131:9
                                           83:15 88:12,20 89:9,13 90:4,8,
         actions 65:25 66:11,21 75:12,     11 91:11,15,16 92:7 93:5,10          agenda 154:10
          15,20 76:8 130:3                 94:13 96:22 97:9,13,16 98:11
                                                                                ago 15:15 26:9 50:16,22 78:11
                                           101:11,16,18 102:12,25 103:2,
         activism 200:14                                                         82:23 92:9,12 128:18 136:9
                                           3,18 106:25 107:19 108:15
                                                                                 139:24 193:8
         activities 122:14,16              109:13 110:20 113:3,8,19
                                           114:6,7,22,25 115:3,13,15,19,        agree 27:14 30:11 32:19 62:1
         acts 65:15                        22 117:6,7,17,18,20,22 118:9,         69:25 70:18 72:1 73:22,25
         actual 158:10,22 202:8            13,25 119:4,13,14,15,22               74:6 98:15 108:22,23 109:1,3
                                           120:9,12,13,15,19 122:17              113:11 117:5,8,20 122:8 127:9
         actually 30:12 49:18 53:4         123:5 125:3,13 126:18,19              129:14 136:17,20,25 137:8
          60:7 81:4 88:15 130:24 147:25    127:9,13,20,23 128:21,25              138:14 149:23 161:23 164:24
          156:21 172:6 183:5 190:20        129:9,15 131:24,25 135:14,19,         188:3 189:8 192:19 195:25
          198:11                           20 137:19,23 138:5 141:7,9,           199:7 202:1
         ad 10:22 11:4 12:3 21:2,23        10,17 144:16 145:17,24
                                                                                Agreed 133:18
          22:9                             146:12,19 147:2,3,4,5 148:5
                                           149:2,20 152:7 153:18 154:3,         agreement 62:14 114:9,10,
         added 60:14 108:7 138:13          11 156:11 160:4,14,21 161:3           14,23 115:4,11,18,21,22
         adding 109:9                      162:15 165:15,16,20,22 166:5,         181:8,14,16 188:4
                                           7,10,16,18,19 172:7,13 180:10
         additional 11:9 121:20            185:1,11,25 186:1 188:4,17,21
                                                                                agreements 114:25 115:8,16
                                                                                 116:1
         address 133:8 146:16              189:11 190:8,23,25 191:4,19,
                                           20,24,25 192:2,4,6,16,21             ahead 17:7 28:12 68:18 88:8




      scheduling@fortzlegal.com                 fortzlegal.com                        Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2865    Page 23Job
                                                                                                   of 10221
      HECKER, DAVID 10/15/2019          54                                            Index: aliases..appears

          93:9 99:13 145:2 148:7 169:7    announced 162:13                       115:25 117:11 118:21,23
                                                                                 119:2,3,11 120:23 123:18
         aliases 200:16                   anonymous 80:5
                                                                                 124:22 126:10 130:6 131:11
         all-staff 99:10                  another 16:23 32:24 33:3               132:5 133:15 134:13,14 137:2,
                                           41:4,9 73:6 75:11 95:16               8 139:15 140:12 142:19 144:9
         allegation 51:25
                                           112:24,25 122:18,19 123:11            145:23 146:10,18 147:7
         Allegations 59:25                 137:6 142:22 163:8                    148:21 151:22 152:5 154:16,
                                                                                 23 155:2,15,18 156:9,13,21
         alleged 65:25 186:11             answer 7:14,25 8:9 9:1,5,6,9           159:3 160:14,18,20,24 161:7,8
                                           20:20 21:8 23:9,21 28:18
         allied 124:18,20,24 125:7                                               163:23 170:3,6,7,9,10 172:6
                                           31:20 37:8 43:16 50:14 51:12,
                                                                                 177:9 178:8,10 180:3,10
         allies 124:9,12 169:12 179:20     23 53:1,13 54:15,16,17 56:9,
                                                                                 181:4,6 184:20 185:12,21,24
                                           16 57:9,15 60:16 61:3 63:14,
         allow 203:2                                                             186:3,17,20,23 187:6,10,11,
                                           15 64:3,9 68:5 71:10 72:18
                                                                                 17,23 188:3,21,23 190:1
         allowing 71:19,20 140:8           77:1,14,22 78:20 79:2 81:18
                                                                                 192:15 195:13 197:12 200:6
                                           89:22 90:24 92:25 93:15,21,25
         alluded 99:7                      94:2,3 97:5 100:16,18 103:12         anybody 10:11 20:14,17
         almost 43:15                      105:8 110:2,3,9 112:3,9,11,22         27:12 36:10 47:16,18,19 83:5,
                                           113:10,21 120:22 123:8                15 101:15 103:9 172:7 177:9
         alone 44:21 46:1                  126:22,25 131:3,6,10,15,16
                                                                                anyhow 54:5 75:3 184:15
         along 25:24 31:12 45:8 65:1       132:13 138:24 140:16 142:24
          84:12,13 85:8                    143:9,17 144:14 145:20 146:3,        anyone 9:24 10:6 36:13 39:2
                                           24 150:24 155:7 156:18,23             55:19 76:19 80:20 88:20,21
         already 22:12 24:13 30:6 60:6     157:5 158:1,4 159:6 164:9,10          89:3,8,11 97:13,16 98:4,6,7
          64:1 81:13 96:25 99:25 105:23    166:4,23 169:10 170:13                100:13 101:16 104:25 105:16
          121:18 128:12 144:16 176:25      178:16,23 185:6,13 187:18             108:15 145:23 146:11,18
          177:1                            194:1,2,25                            147:3 156:9,11 157:3 163:12
         also 7:16 19:22 41:15 84:14                                             164:6 169:25 170:5,10 172:13
                                          answered 92:12 97:1 99:12
          91:4 121:12 134:5,6 139:6                                              177:20,25 178:9 179:25 180:8
                                           126:21
          142:13 149:25 159:2 160:24                                             187:9 193:5 202:14,18 203:1
          188:11                          answering 70:9 184:16
                                                                                anyone's 79:7
         Although 72:11 133:23            answers 7:17 25:17,18 26:2,
                                                                                anyplace 53:23
                                           10,19
         always 123:9 189:24                                                    anything 9:15 21:5 37:4,10
                                          anti-public 154:10
         Alycia 85:2,3                                                           49:17 56:16 57:23 62:22 67:6,
                                          any 8:5 9:11,13,16,18,22,24            8,9,20 80:20 81:12 87:18,24
         ambush 123:2,15,17 124:2,4        10:17 12:2,7,9,18 13:10 16:22         88:10 98:4 110:22,24 114:8
         amend 60:14                       20:2 21:24 22:11 24:2,5,6,9           115:25 116:3 118:17 123:16
                                           26:14,25 27:8 29:10,23 30:25          134:14 135:1,2 138:8,20
         amended 26:3,10 27:10 28:21       31:4 32:7 35:11,16 36:6,10            139:1,2,11,14,15,16 142:1
          57:25 60:10 94:25 108:6          39:1 42:10,17,21 45:17 46:1           143:24 161:3 166:19,21,24
          186:12                           47:21,25 49:17 53:2 54:4,8            167:5 180:14 184:23 188:13
         amendments 108:2                  55:9,15,21,25 56:1 58:17 59:5         190:11 201:9,21 202:8,18
                                           64:20,23 65:6,23,24 66:4,11,
         American 12:13 13:2 16:10                                              anyway 198:24
                                           12,17,21,23 67:9,12,15,17
          140:8                            68:3,15,16 75:20 76:17,21            anywhere 156:14 160:25
         Amherst 14:8                      77:7 78:25 80:4 86:16,22
                                                                                apart 53:22
                                           88:12,21 89:3 90:6,11,24 91:9
         among 44:3 52:23 61:9 91:17       92:7,17,18 93:9 94:12 95:8,18,       apologize 71:6,7,13 79:14
          142:16                           22,25 96:1,9,18,19,21 97:8,14,        201:12
                                           16,17,21 98:7,20 99:2,3 100:8,
         amount 41:16 91:21,24 92:10                                            apparent 199:6,8 200:2
                                           13,25 101:5,6,11,15 103:7
          95:23 136:15 160:9,11 201:24
                                           104:11,13,23 106:24 107:3            appears 73:22 117:4 149:20
         and/or 101:9 192:17               108:13 109:8,13 110:20,23             164:19 167:17 179:7 182:22
                                           111:3,20,24 113:3,18 114:25           186:14 197:4
         Ann 174:12,22 175:2



      scheduling@fortzlegal.com                    fortzlegal.com                     Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2866    Page 24Job
                                                                                                   of 10221
      HECKER, DAVID 10/15/2019          54                                       Index: applicable..authorized

         applicable 95:7 109:17           around 8:11 22:12,21 24:9              50:7 76:22 77:8 114:12 163:23
                                           38:21,22 70:4 75:7 83:21              170:11 180:4 200:3
         application 59:23 172:21,22,
                                           84:15 163:7 167:24
          25 173:22                                                             assistant 15:17,18 16:3 20:4,
                                          arranged 85:3                          5,6
         apply 60:13 71:14 136:2,4
                                          arrested 136:9                        assistants 20:2
         appreciate 171:23 180:22
          194:14                          articulated 89:19                     assisted 26:1,19 30:13 78:2
                                                                                 167:9 183:13 184:16
         apprehend 62:9                   aside 9:18 10:6 121:11
                                                                                assisting 25:17 26:9 27:9
         approach 32:6                    ask 7:13,17 8:7,8 9:15 11:15
                                                                                 164:6
                                           13:4 19:16 24:23 25:7,9,22
         approached 32:23 33:1,24
                                           29:21 30:11 31:10 36:1,4,6,10,       assume 37:15 72:4
         approaching 32:7                  14,21 38:12 46:9 63:5 64:9
                                                                                assumed 191:7
                                           67:3 76:8,21 81:6 84:2 89:25
         appropriate 119:25 141:4          98:4,7 102:8,11 107:24 109:23        assumes 114:17
         approval 29:1,9 192:3             113:13 121:12 131:11 132:18
                                           134:14 156:11 157:22 161:4
                                                                                assure 88:10
         approved 126:15 129:17            163:23 170:10 177:9,25 178:3,        Attached 122:20
          150:1                            6 184:11 187:13,21 197:15
                                           198:12 201:19 203:16                 attack 148:14
         approving 117:11 127:16,18
                                          asked 26:8 40:18 45:1 46:3            attacker 128:1
         are 6:5,8 7:14 9:7 10:21,24
          11:7,9,12,16,23,24,25 13:1       67:1 82:2,14 87:8 98:6 99:12         attempt 95:11 98:21,22
          16:14,17 17:24 18:1,12,22        103:11 112:23 120:1 126:21            148:14
          19:7 20:2 22:6,22 24:20 31:6,    139:1 144:2 147:1 156:24
                                           158:5 159:2,3 175:6 177:16,          attempted 95:13
          20,21 32:4 33:18 39:12 41:3
          43:17 44:1 45:9 48:14,21         21,23 178:13                         attempting 174:1
          53:25 54:4,8 56:10 57:19        asking 7:24 9:12 21:7 29:24
          59:25 60:1 61:13,25 62:16,24
                                                                                attend 199:4
                                           38:4 45:4,10 50:13 51:15
          63:3,8,20 65:25 66:6 69:1,4,7    52:24 53:4,5 66:2,4 76:7 84:6        attention 61:19 76:1 79:22,24
          72:7,13,21,23,24 73:1 80:4       89:13,19 90:1,2,3 92:19,24            80:11 197:1
          83:16 84:21 85:6,17,25 86:1      93:19 97:17 100:17 105:5,12,
          89:10,18 90:21 92:7 94:14,22                                          attest 153:13 188:2
                                           13,14,16,21 107:16,20 109:18
          98:11 107:25 108:5,8 111:4,      111:13,19 112:3,5,17 137:22          attorney 21:4 66:8 103:3
          24,25 112:20,25 113:24 114:2     138:22 141:2,17,20 142:13,18,         104:7 142:18 158:7,8 172:12,
          116:13,16,20 117:17 122:20       23 143:19 144:9,24 145:6,7            14 173:20 174:23 175:14
          126:1 127:22 128:24 130:21,      178:4 180:3                           176:24 177:10,17,25 178:9,25
          23 131:25 133:3,6,14 137:16,                                           193:9
          19 138:2 141:1 142:16 143:17,   asks 32:5
          20 144:24 150:22 152:16,18,                                           attorney's 29:8 94:1 112:23
                                          aspect 108:19
          21 157:25 160:12,14,20 161:7                                          attorney-client 9:14
          165:25 170:25 171:3,18          asserted 34:12 53:7
          176:21 182:11,15 184:4,5,9                                            attorneys 9:13,19 10:6 21:1
                                          asserting 52:11                        27:12 98:11 101:7,17 108:14
          185:10 186:5 187:3 194:8
          197:25 198:3,13 203:14,17,21    assertion 52:6                         141:22 142:2 144:11 145:24
          204:8                                                                  146:11,19
                                          assertions 29:7,9,10 198:13
         areas 90:21                                                            attorneys' 95:7 144:19
                                          assigned 188:7
         aren't 47:2 83:16                                                      audio 101:21 152:5
                                          assignment 32:24 40:10,12
         argument 51:13 59:22              187:11 188:6                         August 75:8 82:11 100:1
                                                                                 156:14
         argumentative 51:11 60:18        assignments 188:7,14 199:3
          131:3                                                                 authority 20:14 187:15
                                          assist 64:10 76:24
         arise 133:15                                                           authorized 187:8
                                          assistance 21:14 40:17 48:9




      scheduling@fortzlegal.com                 fortzlegal.com                         Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                               PageID.2867      Page 25Job
                                                                                                      of 10221
      HECKER, DAVID 10/15/2019          54                                                 Index: available..both

         available 56:17,20,21,23           86:19 100:21 102:10 105:21            88:12 91:12,15,16 92:7 93:10
          57:19,21 63:13,21 64:14,15        107:9 109:15,21 111:8 112:15,         94:13 105:25 106:1,10 107:18,
          67:13 68:3,4 111:17 185:19        17 113:24 114:17 123:10               22 121:17 126:15 128:8
                                            135:24 143:9 145:20 147:8             129:12 135:22 136:4 138:8
         avoid 130:2
                                            155:20 174:11 201:1,24                141:23 148:9,16,24 155:18,20
         aware 9:7 54:4,8 62:24 63:3,8      203:18                                157:19 158:21,24 164:21
          80:4 98:11 107:25 108:5 163:6                                           171:7 173:24 185:6 186:21
                                           become 16:4 64:8 84:20,24
                                                                                  188:5 198:14
         away 91:18 99:14                   85:5 174:1
                                                                                 believing 155:15
         awful 128:24                      becoming 34:13 35:18 88:15
                                            155:24                               bell 34:25
                        B                  BEE 79:13                             below 35:3 71:4
                                           been 7:2,10 16:6 23:4,10 35:8         benefit 40:25 119:22 120:2,9,
         back 17:13 32:10 34:6,20           38:15,18,21,22 40:1,3 42:3            12,13,14 135:25
          36:25 43:23,24 49:2 50:15         47:24,25 54:11 59:24 73:13
          60:19 64:15 69:3,4 74:10 75:1,                                         benefits 181:4
                                            75:10 76:1 81:5 86:19 91:6
          18 83:2 87:4 89:4,5 91:1 94:3,    104:14 106:10 108:1,4 118:24         Benson 167:18,25 168:4
          5 99:7 110:5,11 112:24 113:14     119:15 122:21 124:17,21               169:5,20,23 170:10 172:6
          116:15,16,19 124:24 133:2,3,      125:15 126:1 127:7 128:19
          21 134:3,17,21 137:4 140:1        132:9 137:1,9,20 145:4 149:19
                                                                                 Benson's 172:5
          151:23 152:17,18 171:2,3,6        153:6,20,24 155:3 160:8              besides 19:2
          174:12,25 175:3,7 178:24          161:15,16 164:17 167:16
          193:18 196:4,5 197:2,16           168:24 170:16 172:12 181:24,         best 12:25 23:22 33:23 41:22
          198:2,3 201:12 203:23,24          25 183:1 189:6 190:3,4 192:7          51:12 53:1,13 56:9 59:2,3
                                                                                  60:17 61:10,22 64:10 75:7
         background 17:15 73:2             before 7:9,10,23 8:12 9:25             82:12,16 89:22 93:1 94:16
          76:17 189:11 190:24 200:5,7       23:2,5 25:10 28:24 29:2,4 31:4        100:19 105:9 110:9 136:13
         bad 144:17 145:10                  32:10 36:1 48:16 54:14,17             150:24 174:4 185:7 188:9
                                            60:1 71:19 93:13 94:6 97:19
         Bailey 6:12                        98:2,6 100:5,7 108:20 116:5          bet 110:3
         bargaining 41:10 58:13,24          126:15 131:10 145:4 155:3            better 44:12 79:18 147:17
          62:13 114:9,23 115:4,8,11         159:22 160:7 162:7,9 163:4,20
                                            168:16,17 169:21 173:6 175:4,        between 15:1,4,5 16:8,11
          116:1                                                                   51:2 70:5,8 107:24 114:2,3,4,
                                            22 176:2 182:7 189:21
         base 44:11 138:14                                                        6,10 115:11 156:14 174:16
                                           began 82:13 201:16,19
         based 20:20 51:23 52:1                                                  beyond 40:10,12 160:16
          138:15 159:17 160:5              beginning 134:17
                                                                                 big 147:20 165:11
         bases 143:16                      behalf 28:25 55:2 90:4 98:12
                                            195:15                               bind 93:2
         basic 7:12                                                              Binghamton 14:7
                                           behavior 14:15
         basically 125:24                                                        bit 9:11 30:4 41:19 48:3
                                           being 7:15 46:23 47:3 50:2,3
         basis 54:20 143:11 147:10          61:3 69:8 90:10 91:12 98:22           134:17 140:2 177:15 197:21
          155:15                            109:8 120:9 128:4 132:10              202:6

         Bates 69:16 196:1                  133:10 139:16 142:19 153:15          block 70:19
                                            159:2 168:13 191:3
         bathroom 8:6                                                            board 10:22,24 11:2,4,9 12:3,
                                           belief 49:24 50:9 56:5 90:13           21,24 19:23 21:2,24 22:9
         bears 189:7                        109:12 110:19
                                                                                 boardroom 87:10
         became 190:9,12 199:6,8           beliefs 66:4,6
          200:2                                                                  boards 12:8
                                           believe 7:9 24:22 32:25 43:17
         because 11:9 21:14 27:14           44:23 45:24,25 46:21 48:23           body 159:10
          47:19 50:4 62:17,21 64:21,24      49:10,17 53:5 55:7 59:19             both 8:1,2 14:1 15:21 18:15
          65:7 71:14 74:13 77:23 82:23      60:25 67:25 71:23 72:7 81:2,4         21:10,20 46:4 149:5



      scheduling@fortzlegal.com                  fortzlegal.com                        Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2868       Page 26Job
                                                                                                      of 10221
      HECKER, DAVID 10/15/2019          54                                                 Index: bottom..circle

         bottom 35:22 129:21 163:3        called 7:1 15:9 43:17 44:11           car 193:8 199:15
          197:2                            84:10 159:15
                                                                                care 18:6 30:12 57:23 87:13
         break 8:5,6,10 37:24 68:20,22,   calls 135:15
                                                                                case 6:11 42:24 50:2,23,25
          23,24 69:7 106:3 116:10 196:4
                                          came 15:25 74:17 75:11 76:14           61:20 72:18 94:20 103:19,21
          197:21 203:17
                                           79:24 80:11 84:13 88:15               104:16 105:2,19,20 107:19,25
         Breaking 41:19                    100:22 157:6 199:11                   123:23 128:19 135:21,24
                                                                                 138:24 163:17 166:21 167:7
         breaks 8:12                      Camino 77:2,9,11,16,18,23
                                                                                 172:11 174:1 175:24 176:15
                                           78:2,9,15,23 79:5,9 165:4,5,
         Brian 99:1 192:23 193:8,11,13
                                           11,20,22,24 166:5,7,10,17,20         cases 110:23
         brief 195:9                       167:4,5
                                                                                casual 84:3
         briefly 14:11                    camp 44:11
                                                                                catalyst 201:10
         bring 20:10 21:25 23:6 31:12     campaign 162:5,6,16 163:5
                                                                                catch 201:8
          52:16,21 54:12,20 70:13          169:12 172:5,8
                                                                                category 31:23
         bringing 21:20 23:18,23          campaigns 179:20
          71:15 86:19 141:8 144:18                                              cause 58:10 65:24 66:11
                                          can 8:1 9:1,12,16 14:11 16:8,
                                                                                 141:8 145:25 146:13,20
         broad 174:5                       10 17:19 19:9 25:23 27:18
                                           29:21 32:19 33:18 34:20 41:14        caveat 9:16
         broaden 84:19                     43:9 45:8,13 48:13 50:14
                                           51:12,16 52:9 53:1 54:15,23
                                                                                CD 67:17
         brought 53:9 76:1 79:21
          84:22 118:3 143:22 145:7,9,13    56:9,12 60:16 62:22 63:4,9,14,       ceased 188:21
          192:4                            15 64:3,9,10,18 68:5,18,22
                                           76:10 77:14,22 80:25 81:18           Celia 153:9,15,16,22 154:2
         building 12:6 82:15,21 84:4       84:2 89:22 92:25 93:21,22            center 159:14
          99:15,25 166:12 193:3 202:9,     96:6 100:16,18 105:8 107:17
          10,14,21,24                      109:23,24 110:2,9,11 111:21          certain 39:8 47:8 63:18 75:23
                                           113:10,12 116:10 126:22               108:1 113:9 160:9,11 200:25
         bullet 71:4 154:7 190:6 191:18
          193:18                           131:3,15 132:13 134:4,17             certainly 20:25 40:2 47:4
                                           135:16 140:16 143:14 146:24           79:22,23 92:11 134:3 201:7
         bunch 15:13 43:1 77:3,19          148:20 150:24 155:7 156:23
          86:4 129:7 175:21                158:1,4 159:6 162:23 163:7           certification 173:1
         Bureau 15:6                       164:9,10 166:4 169:10 170:20         challenge 62:12
                                           171:19 175:1,2 176:8 180:15
         burned 67:17                      183:5,6 184:2 187:23 188:6           chamber 86:6
         business 46:20,24 47:1,2          194:1,2 195:15 198:21 199:19,        chance 25:15
          85:14 86:2 96:22 122:14,16       20 201:7 202:6
          145:8,10,11
                                                                                change 29:16 56:16 74:3
                                          can't 7:21 8:1 82:20,21 83:2
         busy 174:24                       104:20 112:23 129:11 134:12          changed 139:1,17
                                           136:4 141:16 153:1 157:11            changes 57:15 60:12 70:16
         Butzel 6:9                        180:17
         buzz 203:1,4,5                                                         charges 137:1 193:21
                                          candidate 163:14 164:5,6
         buzzers 203:14                    168:11,20,21,22 170:9 172:5,         charter 18:18,19,21 37:18
                                           6,8                                   40:15,16 41:25 44:10 188:11
         buzzes 203:13
                                          cannot 104:20 143:9 157:11,           charters 19:2 38:1
         bylaws 17:23                      12 168:21 188:2                      check 131:9,17 200:5,7
                                          capable 142:19                        chief 17:21
                         C
                                          capacity 96:1,19                      children 59:8 84:17 85:21
         calculation 95:23                caption 28:22 32:14 106:25             91:20 154:13
                                           134:11                               circle 171:6
         call 19:22 42:11 76:21 174:25




      scheduling@fortzlegal.com                 fortzlegal.com                        Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2869      Page 27Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                                Index: circuit..consult

         circuit 70:24 98:16,21 99:1      comment 129:11 163:21                concern 62:16 63:24 64:6
          106:21 193:3 195:10,17                                                88:4 100:22 172:1
                                          commenting 129:2
         circumstance 38:18                                                    concerned 123:24 134:5
                                          comments 130:21,23
                                                                                140:12,17 145:13,16,18
         circumstances 39:7 64:11
                                          commerce 86:6                         183:24 192:3
          112:16
                                          committed 131:25                     concerning 17:13 41:24
         City 136:1,2
                                                                                171:13 192:12
                                          committee 12:20
         civil 70:24 156:10 197:7
                                                                               concerns 170:3,6
                                          committing 65:15
         claim 108:7,16 109:9 145:3
                                                                               concluded 204:10
                                          common 109:18 115:20
         clarification 30:9 176:16
                                           129:9,11                            concludes 204:7
         clarify 53:3 89:25 118:6 147:1
                                          commonly 150:22                      conclusion 93:2 110:2
          171:16
                                                                                111:13 131:11 135:16
                                          commonsense 114:15
         classroom 85:4 154:13,18
                                                                               conclusions 92:20
          155:18,24                       communication 32:16 52:14
                                           157:18 158:21                       concoct 147:14
         clear 8:13,20 39:10 50:4 183:6
          196:11                          communications 65:14                 conduct 190:25
                                           153:17 157:24 187:7,25
         clearly 155:23,25 157:20                                              confer 176:6
          196:8                           community 84:15 86:3,6
                                                                               conference 43:4
                                           124:9,12
         client 63:14
                                                                               conferences 41:18 42:9,10,
                                          company 18:19,25
         client's 145:11                                                        18,19,25 43:10
                                          compensate 90:8
         close 124:9,12 199:17                                                 confidence 156:2
                                          compensated 91:13,16,23
         closely 162:16,19                                                     confidential 41:16,17 42:9,
                                          compensating 74:19                    10,17,19 43:5,8,20,22 44:4
         co 85:19
                                                                                57:20 109:25 112:1 113:5,20
                                          compensation 91:13 180:10,
         co-chaired 84:18                                                       114:13 141:20 142:15 143:20
                                           13,20 181:1
                                                                                144:5,9 185:18 192:16
         coalition 84:16 85:21 86:16
                                          complaint 26:3,10 27:10              confidentiality 115:1,17,23
         cochair 12:19                     28:21 29:19 45:10,16 50:21
                                                                                116:4 181:14
                                           57:25 59:13,22 60:11,14 62:21
         code 202:20                                                           confirm 37:5 72:24 201:7
                                           70:24 71:1 89:18,19,20 94:25
         Coleman 193:2,3                   95:3 106:20 107:10,18 108:1,
                                                                               confronted 123:1,15
                                           2,6,8,10,20 186:12 197:7
         colleagues 9:25                                                       confused 64:8 177:5
                                          complaints 108:3
         collective 62:13 114:9,22                                             Congress 96:14
          115:4,8,11 116:1                complete 185:6
                                                                               connected 33:14
         college 14:4,6,21 31:21,25       completely 60:14 90:21
                                           157:19                              conservative 140:9
         color 200:23,24
                                          Computations 92:20                   consider 13:13 32:5
         Columbia 54:2,6
                                          compute 94:22                        consideration 53:20
         combat 163:24 164:7
                                          computer 44:22 45:1 47:11,           considered 52:24,25 59:24
         come 33:21 34:6 43:1,21 44:3,     14 150:18 151:1,4,7,9,14,17,         92:22 199:5
          4 58:18 61:18 72:12 82:14,20,
                                           20 171:9 186:10 201:22
          21,25 83:2 84:11 89:4,5 95:23                                        consistent 122:3
          128:24 157:9 165:14 196:4,5     computers 150:9,12,13 151:4
                                                                               constitution 17:23 65:16,23
          201:16 203:2                     186:21,25
                                                                                66:9,12
         comes 61:19 74:14                conceivably 142:9 143:10
                                                                               consult 20:17,19
                                           161:3




      scheduling@fortzlegal.com                    fortzlegal.com                    Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2870      Page 28Job
                                                                                                     of 10221
      HECKER, DAVID 10/15/2019          54                                         Index: consultation..crucial

         consultation 52:22 191:19          134:24 149:9 154:3 161:19            56:7,19 59:21 60:8 62:7 63:5,
                                            162:8 169:2 179:16 184:18            11,15,17,24 64:4 65:3 66:1,6,
         consultations 192:6
                                                                                 13,14,24 68:5 70:6 71:9 72:4
                                           correctly 85:13,19 193:16
         consulted 21:19 26:2,19                                                 73:7 76:6,25 77:13,21 78:4,6,
                                            199:18
          27:11 103:7,9 183:14                                                   18 79:1,13 80:14,16 81:16
                                           cost 136:15 147:8,12                  83:4,22 88:25 89:17 90:19
         contact 58:18 77:2 158:10                                               92:19 93:12,17 96:5,11,24
          174:7,8                          costs 94:15 95:7,12                   97:3,19,22,25 99:12 100:16
         contacted 124:10,13 174:9         could 7:7 11:17,19 12:12              101:8,20 103:4,9,20,23 104:4,
          177:21                            13:23 14:13 15:2 30:5,8 42:8         7,9,17,19 105:3,8 106:3 107:6,
                                            47:24 60:19 75:10 81:10,19           9,14 108:18 109:15 110:6,9
         contemporaneous 63:19                                                   111:7,16 112:2,8,12,15,20
                                            87:10 92:10 94:5 100:1 110:3,
         content 159:3                      4 111:5,23 113:14,21 133:22          113:6 115:3 117:23 118:2
                                            134:18 139:20 142:10,25              119:5,9 120:2,20 121:19,23,25
         context 12:16 48:7 49:20,21,       145:5,25 146:5,13 147:14             123:7,18 126:21 131:2,14,16
          23 50:1 56:8 106:1 137:18                                              132:12,21 133:13,19,22 134:2
                                            151:14 153:25 155:24 160:8
          138:11 165:25                                                          135:3,15 137:10,22 140:15,24
                                            161:2 176:7,8 182:10 187:16
         continue 32:10 45:8,18             201:12,20 203:18                     141:10,13,18 142:5,8,12,15
          152:21 156:2                                                           143:8,13,15,18 144:4,25
                                           couldn't 47:7                         145:3,12,19 146:2,22 149:10
         continuously 16:6                                                       150:19 151:8 152:12,21 155:5
                                           council 12:17 168:15
         contract 18:24 116:7 188:3                                              156:17,23 157:4,18 158:2,4,20
                                           counsel 6:13 8:23 17:17               159:6 160:1,23 161:2,15
         contracts 113:9,25 114:2           24:25 26:5,23 52:23 53:2             162:18 163:25 164:8,11
                                            101:6 109:9 142:17 190:23            165:25 166:4 168:6 169:6,9
         contractual 113:3,7,18             191:2,4,5 204:12                     170:12,20 171:16,25 172:19,
         contradiction 43:5                counter 123:12                        21,25 173:4,18 174:13,16
         contributions 45:12                                                     175:16 176:16,22 177:1,4
                                           country 22:12,21 24:9                 180:12,15 182:11,17,20
         control 201:25 202:3              County 98:16,21 99:1 193:2,3          183:18,23 184:2,8,10,13
         convention 11:8,10,16              195:10,17 201:7                      193:25 194:3,10,21,23 195:16,
                                                                                 23 196:1,7,12 200:20,22,25
         conversation 23:17 48:7,14        couple 12:4 32:14 84:21               204:5
          49:3 51:1,6,9,20 82:6,8 103:12    107:12 138:23 179:19
          128:13 135:10,12 147:7 157:7,                                         Cousens' 60:20 94:6
                                           course 21:23 27:12 122:14,15
          9 173:6 175:25 178:9,17,18        143:15 147:12 149:12 163:2          Cousins 176:6
          192:12                            171:19 172:10                       cover 198:18
         conversations 9:13,18 17:16       court 6:14,23 24:23 54:1,2,9
          20:22 22:24 40:22 41:6 42:23                                          covered 62:13
                                            59:24 60:1 70:24 89:20 90:2
          53:2 101:6,18 103:18 120:23       92:22 94:19 98:17,20,21 99:2        covertly 150:9
          141:21 142:18 146:18 173:10       102:24 106:21 108:21 140:25
          174:16 175:10                                                         crack 142:22
                                            141:15,16 143:23 145:4,14
         cooperation 204:3                  155:6 156:2 159:14 171:22           created 189:23
                                            172:24 173:3,23 191:21 193:1,       credibility 144:15
         coordinate 190:24                  15 195:11,17 198:10
         copies 24:25 182:16                                                    credit 19:3,5,7
                                           courthouse 99:3
         copy 107:10 121:20 187:9,11                                            crime 158:22
                                           courtroom 192:23
         copying 188:1                                                          criminal 65:15 156:10 160:20,
                                           courts 95:20                          25 193:21
         corner 67:18 106:13               Cousens 6:20 21:10,12 22:2,          criminally 156:4,7,8
         corners 67:19                      5,14,17 23:8,20 24:20 28:14
                                            33:17 38:17,20 39:10 45:8           criticized 135:21,23
         correct 51:3 99:8 104:8            46:4,7 49:5 50:12 51:7,10,15
          106:11 107:8 115:1 118:19                                             crucial 140:7
                                            52:20 53:8 54:14,16,24 55:11




      scheduling@fortzlegal.com                  fortzlegal.com                       Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2871     Page 29Job
                                                                                                   of 10221
      HECKER, DAVID 10/15/2019          54                                                   Index: curious..did

         curious 40:11 42:21 57:15        dealt 40:2 167:25                    department 153:17
          95:8
                                          dean 168:16                          depending 31:8
         currently 10:12
                                          debate 195:13                        deploying 130:2
         cursory 200:4,7
                                          deceive 148:13,17                    depose 141:16
         customary 46:20,23 47:1,2
                                          deceives 148:24                      deposed 7:10 10:7
         cycle 122:24 123:4,6,9
                                          December 121:9 126:11                deposition 6:7,8 8:25 9:20,25
                                                                                10:1,4 24:14 30:9 69:15
                                          deceptions 130:2
                       D                                                        112:24 153:7 179:7 189:7
                                          deciding 23:5                         204:8,10
         damages 90:9 92:7,21 93:6,       decision 20:10,13,15 22:2,14         depositions 8:23,24
          10 94:12 95:6,17                 23:16 35:19,21 52:16,21 53:11
                                                                               deputy 173:17
         Dan 26:24 27:3,6                  81:1,3 191:20,23 192:1,9
                                                                               describe 17:4,19,21 19:9 76:8
         Dana 172:8,9,12 173:20           decisions 141:20 142:16
                                                                                86:5 92:24 109:18
          178:17                          deeply 71:22
                                                                               describing 64:11
         Dana's 178:14,15                 defamed 52:12
                                                                               description 51:19 133:14
         data 187:11                      Defendant 25:18 32:20 34:9            147:5
         database 41:22,23 42:1,3,7        35:4 37:1 40:9 41:15 44:21
                                                                               designed 70:18
          43:23 44:9                       46:18 47:11 48:6 49:3 53:7
                                           55:2,3 72:5 182:3 184:6 186:9       desk 56:12,24 203:13
         databases 27:7 41:17,20           187:8
                                                                               details 34:7 39:4
         date 21:2 71:1 83:12 112:25      Defendants 6:17,19 65:14,24
          167:21 188:18,19                                                     determine 64:22 79:20
                                          Defendants' 28:10
         dated 69:23 73:23 102:18                                              Detroit 6:1,9 15:22,24 56:24
          117:4,8 118:9 126:11 127:9,11   defends 149:2                         57:24 84:17 85:21 86:5 114:3,
          129:15 149:21 153:8 162:1                                             4 140:4 179:16,18
                                          define 13:4 96:6 144:2 180:15
          164:21 167:20                                                        develops 59:1
                                          defining 39:12
         dates 156:19 188:17                                                   devious 148:14
                                          definitely 9:15
         Dave 20:23 26:6,24 33:23 34:3                                         diced 132:6
          35:6,8,9,17 69:20 70:9,12,14,   definition 109:16 131:8,9,18
          15 73:23 75:10,11 79:18,19,21    135:18 150:17 199:10                dicing 132:2
          82:2,3 87:8 100:20 125:8        degree 14:8                          did 9:19,22,24 10:3,6 15:8
          191:16                                                                16:4 20:14,17,19 21:16,24
                                          degrees 14:14
         David 6:7,25 7:8 17:17 20:7                                            22:11,25 26:12,13 30:25 31:2,
          21:1,19 26:5,23 33:15,21        delays 130:4,19                       4 33:10,14,15,21 35:16,24
          69:24,25 75:5 79:12,17 83:24                                          36:1,4,6,7,10 37:4 39:21 40:12
                                          deliberate 134:3                      41:11 45:10 46:15 47:7,19
          89:13 90:3 122:8 142:3 143:5
          148:5 153:11 164:20 178:8       deliberately 62:18 148:13             48:7 49:23 50:1,10 51:1 52:4,
          197:4                                                                 18 59:10 60:13 71:7,13,14,18
                                          demand 28:21 58:1 97:8                72:1 74:3,7,9,12 75:5,9,24
         day 20:12 28:4 92:3 107:12        106:20 107:18                        76:3,4,17,19,21,24 77:18 78:9,
          127:20,23 128:25                                                      15,23 79:5,12,17,19 80:7,12
                                          demanded 97:13
         days 107:12                                                            81:1,2,8,21,24 83:18,20,24
                                          Democrats 86:3                        84:13 86:21 87:6,17,22 88:16
         deal 91:17                                                             89:11 90:13,17 91:3 95:22
                                          denial 102:25
         dealing 42:5 91:18 92:2,4                                              97:8 98:4,7,20 99:2,16 100:20,
                                          denied 60:4,5 103:6,17                24 101:5,11 102:11 103:24
          170:11
                                           136:21                               117:11 118:14,21 123:22
         deals 27:6 95:3 110:22                                                 124:5,16 125:13,18 127:16




      scheduling@fortzlegal.com                 fortzlegal.com                       Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2872      Page 30Job
                                                                                                     of 10221
      HECKER, DAVID 10/15/2019          54                                                 Index: didn't..drafting

          136:5 145:23 146:10,18          discovery 97:24 130:5,14              Doby 69:24
          148:19,20 154:20 155:15,18,      141:5,24
                                                                                doctored 52:13
          23 157:1,3,9 158:18 159:4
                                          discredited 127:25
          160:4,18 162:13,15,23,25                                              document 25:10,11 28:17,24
          163:10,12,23 164:5 165:14,20,   discuss 20:11 34:6 45:10               29:2 34:8 36:25 55:13,16,17
          22 167:23 169:4 170:5,9          99:17 103:12 123:22 141:2             56:5,13 58:2 69:17 73:6,20
          171:23,24 172:18 173:10,12       160:15 164:5 174:3                    101:25 102:9,14 106:14,16
          174:3,7,10 175:14 177:9,25                                             116:23 126:7 139:14 149:14
          178:5,22,25 179:17 180:6,10,
                                          discussed 21:6 30:6 50:2,3
                                                                                 150:15,20 155:6 162:25 166:1
                                           63:9 99:11 100:15 120:17
          21 181:4,8,10,14,16 184:12                                             171:10,12 179:9,17 181:24
                                           121:1 123:22 139:5 142:1
          186:17,21 187:13 188:3,5                                               182:7 183:1 187:20 189:13,15,
                                           163:17 167:25 174:5 185:9
          192:2 193:14 197:11 201:14                                             17,21,23 190:2,3 195:15,16
                                           190:12,16
                                                                                 198:6,10,17 201:9,13 202:7
         didn't 19:16 29:14 30:2 32:8
                                          discussing 32:12 44:15 62:2,
          33:11,13 37:10 38:8 68:12                                             documents 9:22 24:17 25:5,
                                           5,24 102:15 103:21 119:24
          74:21 81:8 82:2 83:8 87:14                                             19 26:22 27:17 29:10,20 55:3,
                                           120:11 123:16 126:19 169:20
          89:25 91:9 97:15 144:25                                                9,18,20,21 56:4,10,17 57:11,
                                           180:7 185:10
          147:13 171:18 174:24 178:3,                                            12,16,17,20 60:6 63:20 65:1
          16 193:15 199:15 203:3          discussion 9:6 49:14,15 82:7           68:1,4,7,15 98:7,8 111:3,5,21,
                                           126:10,12,13 178:25                   25 113:4,20 114:13 119:3
         died 200:23
                                                                                 121:7 122:20 139:6,8,11,16,18
         different 26:8 32:15 44:11       discussions 23:4,7,10                  150:9,14 160:14 171:8,17,22
                                           108:13 109:8 120:17 143:19
          116:2 121:7 183:2                                                      182:4 185:19 192:16
                                           144:13 145:23 146:4,10
         differently 201:6                 158:18 192:8                         dodged 130:10
         difficulty 133:24                dismissed 108:20 109:2,4              dodging 130:4,7
                                           145:4
         dig 77:9                                                               DOE 79:13
                                          disparage 130:22
         direct 100:24 101:5 120:13,14                                          dollar 92:10 95:9,14,19
          157:3                           disparaged 104:11,14
                                                                                dollars 94:20
                                           135:14,19
         directed 57:2 59:23 82:4
                                                                                doubt 26:12,13,14,17,25
          157:6                           disparaging 131:1,8,10,18
                                                                                 34:25 47:19 106:18,24 107:3
         directing 80:20                  disposal 193:20,24                     124:21 136:5 160:19 165:2
                                                                                 167:23 168:2 182:9 184:20,21
         directions 187:7,24              dispossessed 55:19,25                  189:18 197:12
         directly 89:11 163:18 175:14     dispute 195:13                        doubts 75:13,15,21 76:3
          179:1 192:11
                                          disrupted 122:24                       79:24 82:13,24
         director 18:4
                                          dissemination 117:24                  down 7:17 8:1 27:16,25 37:25
         Directory 15:10                                                         41:19 71:4 74:9 91:5 94:16
                                          distort 50:10 138:6                    101:13 104:2 124:7 129:20
         discern 186:17,23                                                       133:9 138:23 139:3,4 147:14
                                          distorted 48:8 50:6 51:6,25
         discerned 186:14,19,20            104:12,24 105:1,17,25 106:2           175:22 189:24
                                           138:9 139:16                         DPS 85:2 114:7
         discipline 58:14
                                          distorting 52:12                      Dr 14:18
         disclosed 58:22 59:10 195:18
          200:15                          district 54:1,5 102:24,25             draft 45:11 70:2,5,18 74:10
                                           135:25 136:4,11                       154:1 189:17,19 195:19 196:9
         disclosure 58:10 192:15
                                          Diversity 168:15                       198:10
         discover 77:6
                                          Dobbie 20:7,24 26:6,24 33:23          drafted 126:13 153:22 189:15
         discovered 191:6,9,12,15
                                           34:4 35:7,9,10 69:20,25 70:6,8       drafter 45:16
          200:9,11
                                           73:23 79:12,17,19 82:2 100:9,
         discovering 87:20                 10,14,18,20,24 101:17 122:8          drafting 26:2,10,20 27:9,10
                                           125:8 191:17                          30:2 117:11,13 127:16 183:14,




      scheduling@fortzlegal.com                    fortzlegal.com                     Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                            PageID.2873       Page 31Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                                  Index: drafts..ever

          21                            effective 59:2                        employer 114:3 115:5,12
         drafts 70:10,14,15             efforts 79:19                         employers 115:23
         drastically 197:22             eight 136:9                           end 20:12 28:4 38:2 42:15
                                                                               75:3,8 76:4 82:11 87:4 100:1
         draw 92:20 197:1               eighties 15:24
                                                                               112:24 190:8 193:15 200:1
         drive 199:19                   either 8:19 24:16 57:19 65:6
                                                                              ended 83:13 199:18
                                         83:9 100:9 101:7,16 104:14
         driver's 36:19
                                         105:1,17 117:20 119:2,13,23          ending 82:17,19 188:19
         drives 31:18                    124:13 131:4,21 148:16
                                                                              enforce 193:20 194:5
                                         154:17 159:24 180:4,7 201:17
         driving 199:22
                                                                              enforcement 156:14,25
                                        elected 11:8,10,12,16 96:14
         dues 194:13,16                  162:10,24 163:20 168:25
                                                                               157:1,3,13,17,19 158:11,13,
                                                                               19,21 159:5,18
         Duggan 179:8,11,13,15,22        170:16 172:12
          180:3,8                                                             engage 166:5
                                        election 176:22
         duly 7:2                                                             engaged 17:24 37:20 38:10
                                        eliciting 154:13
                                                                               40:9 190:24 191:4 198:25
         duplicate 183:23               Elizabeth 164:20 165:3,14              199:2
         during 30:17 42:11,18 43:11     166:17
                                                                              engaging 96:21
          86:15
                                        elongated 136:14
                                                                              engineering 130:4,18
         duties 13:18 17:20,21 18:7,9   else 10:11 11:4 20:14,17
                                                                              enhance 91:19
         duty 36:13                      27:12 29:13,15 35:1 37:11
                                         47:18,19 53:22,23 62:22 85:23        enough 184:8,10 202:5
                                         88:21 105:22 108:15 124:25
                         E               136:2 143:24 153:25 163:8
                                                                              ensure 104:10
                                         187:9 202:14                         entire 51:1 109:21 138:3
         e-mail 69:21 168:3
                                        else's 57:1                           entirety 37:24 132:10 152:3
         earlier 104:6 139:5 147:16
          171:7 184:7,12 190:12,16      elsewhere 57:21                       entities 16:18

         ears 163:9 169:14 179:21       email 69:19,20,23 73:22               entitled 6:10 143:24
                                         122:2,4,6,8,13,19 124:8 125:6,
         ease 32:16                      7,11,19,25 153:8,12,15 161:23        entity 19:6

         ECF 58:2                        163:3,10 164:20 165:1 167:17,        equivalent 143:24
                                         22,24 168:19 169:4,20,22,23
         ecstatic 182:24                 170:2 179:8,10,23 180:1              especially 88:5
                                         196:25 197:4,10,13                   essentially 118:11 147:17
         edited 48:6 49:3,13 50:4
          128:12 132:10 137:6,7,9,19    emails 122:17,18 125:2 126:1,         etcetera 16:19,20 25:14 73:3
                                         3 172:4                               75:24 85:18 203:14
         Edna 11:7 19:15
         educate 59:8 91:20             embattled 140:10                      even 7:24 15:14 53:22 57:7
                                        emergency 103:1                        89:8 111:14 155:8 175:25
         educated 44:17
                                        employed 47:12 186:11                 evening 46:19
         education 14:3 74:16 85:16
          86:3 91:19 96:4,19 127:24     employee 13:13,16 27:4                ever 7:10 22:25 23:2 24:3,6
          148:15 188:12                  181:10,11,12,13                       25:7,10,17 36:23 38:15,18
                                                                               40:20,23 45:1,5 46:15 47:7
         educational 14:1 96:10         employees 18:13,19,22 19:24            51:1 55:19 77:18 78:2,9,15,24
                                         33:8 36:17,20 41:25 44:22             79:12,19 80:7 81:7 82:14 83:2,
         educator 62:6,25 63:2,4,9
                                         45:2,22 47:14 56:1 58:15              15,18 95:13,22 97:8,13 99:2
         educators 37:19 38:9,16 39:1    64:12 73:4 88:13,14 101:12,18         119:6 120:16 124:4 126:18,19
          104:10,13 128:2 175:21         150:10 154:15                         130:7 136:4,5 137:14,19,23
         effect 147:17                  employees' 57:4                        139:18 151:6,13,16,19,22
                                                                               156:21 163:23 164:5 170:6



      scheduling@fortzlegal.com               fortzlegal.com                        Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2874      Page 32Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                                Index: every..finding

          175:14 177:25 178:5,22,25       exists 92:25 154:25                  familiar 34:14,24 43:17 44:12,
          180:3,7 181:8,10,12,14,16                                             13 48:21 67:23 86:14 108:8
                                          exit 65:9
          182:7 188:13 189:20 202:20,
                                                                               family 71:20 154:14
          23                              expense 180:25
                                                                               fan 147:18
         every 125:20 127:20,23           experience 14:1,2 31:13
          128:25                           84:13,20,23 154:18                  favor 23:18,23
         everyone 87:16 114:16,17         experienced 199:24                   February 13:22 153:8
         everything 22:10 25:13 29:4      experiences 73:3                     fed 12:21 16:17
          74:20 133:10 148:19 162:23
                                          expert 93:18                         federal 140:7 157:17 158:14,
         evidence 142:10 154:16,23                                              15,16
                                          expertise 137:11
         ex-parte 195:7                                                        federation 12:13,24 13:2
                                          explain 8:24 142:9
                                                                                16:10,14 38:18 114:3 140:8
         exact 25:11 135:18
                                          explaining 50:23                      199:5 201:24 202:2
         exactly 64:16 95:12 190:17
                                          exploited 150:5,8                    federation's 38:21
         exaggeration 128:25 129:1
                                          exploring 39:15                      federations 17:2 24:5
         EXAMINATION 7:5
                                          exposed 199:4                        fee 194:11
         examined 7:4
                                          extent 76:9 134:4 135:3,5            feel 45:18 82:6 118:11 195:12
         example 94:19
                                          eyes 163:9 169:14 179:21             fees 95:8 144:19 194:8
         exceeded 187:14
                                                                               felt 23:14,15 41:5 88:4
         excellent 25:15 70:16                            F
                                                                               few-minute 197:21
         excess 95:7
                                          Facebook 125:10,14                   figure 43:9 59:1 61:10,22
         exchange 153:12                                                        94:15,16 95:9,11,13,14,19,20
                                          fact 29:14 92:2 93:2,5 125:14         202:4
         excluding 53:1                    147:13 153:23 181:2 186:17
                                                                               file 22:3,15 136:3 191:24
         excuse 9:2 23:25 26:22 58:8      factor 53:15
          69:24 102:24 121:19 125:13                                           filed 22:20 23:5 28:22,24 29:2,
          126:18 153:8 160:4 161:15       factory 84:11                         5 53:23 60:2 70:24 71:2 98:12,
          174:11 193:23                   facts 29:13 60:12,14 66:2,11          16 100:6,7 106:20 107:4,6,19
                                           104:15 105:2,18,20 120:11            108:6,7 113:24 137:1 141:1,19
         exec 12:17
                                           189:25                               160:7 171:22 186:5 195:10,14,
         executive 12:20 17:21                                                  16,19,20 196:8 198:10 201:1,
                                          factual 29:9,10,12 131:1              5,7
         exhaust 45:13 157:22
                                          factually 131:6                      files 45:23 46:2,9,12,16 56:18
         exhibit 24:24 25:2 28:10 30:9                                          124:25 185:18 197:7
          68:18 69:10,12,15 73:10,14      faculty 114:5
          74:1 102:3,6 106:7,10 116:25    fail 62:9                            filing 53:15 58:2 89:14 90:4
          117:3 121:4,14 122:1,2,6                                              97:19 98:2,6 195:9
          126:7 127:4,7 128:15 131:23     fair 9:22 29:6 51:23 182:10
                                           184:8,10 196:10                     filings 25:13 29:7
          139:20 147:21 149:16,19
          153:7,19,20,24 154:5 161:12,    fairly 38:23 39:18                   final 29:1,9 170:2 191:23
          16 164:14,17 167:13,17 179:4,                                         192:3
          7 181:21,25 183:19,23,25        faith 144:16,17 145:10
                                                                               financial 140:10,13,22 141:8
          189:3,7 195:3,6 196:16,24       fall 24:5 147:5                       142:3 143:6 146:1,14,21
          198:7
                                          false 37:2,3 48:8 50:6,11 51:5       find 11:17 75:9 80:24,25 87:5
         exhibits 24:13 152:23 153:3       52:1                                 112:25 144:17
         exist 17:2,25                    falsely 104:11,14 135:14             finding 76:5 88:22
         existing 60:15



      scheduling@fortzlegal.com                   fortzlegal.com                     Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2875      Page 33Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                               Index: fine..grievances

         fine 16:21 25:8 29:17 30:3       founded 165:9                         178:10
          35:25 45:14 46:7 49:6 87:16
                                          fourth 198:22 201:13                 generally 17:17 31:6,21 34:5
          88:1 167:1 168:24 175:8
                                                                                36:21 39:5 175:12 178:1
          196:12                          frame 70:4 75:2,23 167:24
                                                                                185:18
         finish 7:23 8:9 64:4 78:12       frames 74:13
                                                                               gentleman 62:10 136:9
          143:14
                                          Frank 159:16
                                                                               George 14:5
         firing 18:1
                                          frankly 29:20 145:7
                                                                               girlfriend 39:9,19,20
         firm 90:13 122:21
                                          Fred 159:17
                                                                               give 9:8 19:8 51:16 72:17
         first 7:2 14:3,4 16:1 25:23
                                          free 45:18 56:24 57:24 118:11         84:8,19 104:20 107:23 112:18
          33:21 38:21 46:25 47:10 56:25
                                           195:12                               135:17 148:6 155:10 178:16,
          57:6 60:4 70:23 75:6 88:9
                                                                                22 193:10 198:15
          102:22 107:24 108:5,6 117:21    Freedom 111:9
          119:18 122:6,20,24 123:3,4,5,                                        given 75:12 98:18 121:10
          9 125:13 126:20 140:4 142:21    frequently 201:17                     126:3 181:12 186:22 187:1,11
          147:1 148:3,4,11 150:3 163:25   Friday 69:23 73:23 124:9              199:2
          169:16 175:19,20 182:12,13       153:9
          183:3 188:18 190:20
                                                                               giving 25:17 75:15 77:7 84:12
                                          friend 193:10
         firsthand 149:8                                                       goal 87:20,22 88:3,4 89:14
                                          friends 88:15,17 169:12               91:4 155:25
         five 30:22
                                          front 36:25 121:22 158:5             goals 89:18
         Florida 54:2,9                    187:21
                                                                               good 6:5 12:5 48:15 83:6
         flowing 94:4                     full 49:14,15 50:2,24 51:6,9          116:9 122:10 123:9 144:15
                                           99:16 135:10,12 150:3                145:10 155:25 177:6,7 189:24
         focus 17:24 57:10 66:16
          134:23                          full-time 19:24 168:22               gotcha 127:22
         FOIA 64:13,18 111:12,15          fully 193:17                         governor 162:6,7,11,14,22
                                                                                163:12,17,20 164:3
         follow 17:24                     function 33:24
                                                                               governor's 163:24
         following 103:4 192:21           fund 12:5
                                                                               grab 28:3
         follows 7:4 60:24 94:10          funds 194:6
          110:17 113:17 143:3 146:9                                            grad 31:22
                                          Funny 111:14
         force 112:22                                                          grade 34:15,22 74:15 84:21,
                                          further 90:24 190:11 204:1            25 85:4 154:12,17 155:17
         forgotten 50:16
                                          future 74:24 84:16,17 85:21          graduated 14:6,19
         form 33:17 36:6,11 55:11 62:8     90:18
          63:11 66:25 76:7 96:6,25                                             graduation 13:24
          111:8 113:7 160:1,24 162:19
          180:12 194:10                                  G                     Granholm's 173:20

         Fortz 6:12                                                            Grant 95:6,16
                                          G-U-R-E-W-I-T-Z 158:8
         forward 13:5,24 14:2 48:3                                             granted 41:15,21 44:14,16
                                          gather 140:8 199:3
          52:8                                                                 grass 86:5,7,9,10
                                          gave 29:14 37:8,9 47:16 56:16
         forwarded 33:25 34:2 74:10        79:24 85:9 117:16 151:6,8,13,       great 68:9 77:23 91:6,7,17
          187:9                            16,19 199:25                        Gretchen 162:16,22
         forwarding 188:1                 general 17:17 31:20,23 70:14         grievance 61:8,19 62:2,5,11,
         found 75:23,25 80:21 82:10        77:4 166:1 172:13 175:14             12,21 111:11,25 113:4,20
          87:8 97:7 99:10                  176:24 177:10,15,17 179:1            114:12
                                           180:19 188:12
         foundation 12:6 86:11,13,14                                           grievances 41:18 58:13,23
          87:1                            general's 172:14 177:10,25            110:23 111:3,4,6,20,21 113:24




      scheduling@fortzlegal.com                    fortzlegal.com                    Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                            PageID.2876      Page 34Job
                                                                                                   of 10221
      HECKER, DAVID 10/15/2019          54                                         Index: ground..hesitancy

         ground 7:12                     happens 137:16                        144:22 148:6 153:11 171:6
                                                                               178:8 183:20 197:4 198:6
         group 77:2,9,11,16,18,23        happy 37:25 133:7 174:20
                                                                               204:1
          78:2,9,15,23 79:5,10 84:9,22    176:5
          85:13 140:9 154:9 165:4,5,11                                        heinous 149:2
                                         hard 64:22 65:8 100:21
          166:11,17,20 167:5
                                                                              held 112:1 156:4,8,9
                                         harm 58:11
         groups 125:7,8
                                                                              hello 84:6 175:22
                                         harmed 58:17,21 59:20 61:1,4
         guess 29:6 38:13 39:14 42:8,
                                                                              help 27:16 31:9,13 77:24
          25 44:17 49:2 118:6 125:17     harmless 182:20
                                                                               84:19 85:5 162:23 172:17,18
          126:5 163:14
                                         harms 61:17,18                        190:24 193:11 194:16
         guessing 168:8 183:14
                                         Harold 158:7                         helped 138:24 158:9,10
         guidance 193:11,16                                                    189:17,18
                                         he 8:19,20,22,24,25 9:5 20:24
         Gurewitz 158:7,8                 29:4 33:13 42:4,5 45:10,15          helpful 21:14 122:25
                                          47:19 49:18 53:1,2 63:15 64:3
         guy 136:1                                                            helping 77:4,9 86:24 122:21
                                          68:5 70:10 76:10,11 79:19
                                                                               194:19
         guys 99:11                       80:1 82:4 89:25 92:25 100:16
                                          105:4 109:23,24 110:2,6             helps 134:13
                                          111:19 112:6,13 113:9 135:2
                        H                                                     her 23:13 32:17 33:4,25 35:5,
                                          136:2,4,5,11 137:10 138:12,13
                                                                               14,17,18,19 36:2,4,6,10 37:2,
                                          141:18 145:18 146:3 156:23
         hack 150:8                                                            5,9,10 40:10,12,18 41:9 44:16
                                          157:23 158:9,10 161:2 162:5
                                                                               46:10,12,15 47:7,16 48:1
         hacked 150:12                    173:17,19,20 175:8 176:5
                                                                               71:19,20 80:24 81:6,9,11,12,
                                          178:15,16,17,22,24 193:9,14
         hacking 150:18                                                        14 82:3,6,17,24 83:8,9,12,15,
                                         he'd 136:12                           18,20,25 84:6,12,19,22,24
         hair 200:24                                                           85:4 86:19,23,24 89:3,11 94:2
                                         he'll 9:1,4 93:15 193:10
         half 50:22 154:22                                                     97:17 98:8 119:4 148:18
                                         he's 9:1,2 27:4 51:15 67:1            150:8,10 151:6,8,13,16,17,20
         hallway 84:5                     96:25 112:8,15 156:24 158:7          153:23,25 154:19 155:23,25
         hand 6:24 24:16,25 25:6 27:17    173:19                               162:23 165:5 169:25 170:5,10
          28:9 101:25 116:23 152:23                                            175:2,23 176:14,15 178:6
                                         head 7:20 144:10 178:14               180:11 187:14 188:18,19
          196:15,18
                                         headed 15:12                          190:8,12 199:22 200:23 203:1,
         handbook 181:10,12                                                    2,4,5,7,13
                                         heading 189:10
         handed 73:13 102:6 106:10                                            here 9:10 20:10 21:1,5 24:24
          127:7 149:19 153:6,20 161:16   headquartered 98:19                   28:13 30:10,14 31:14 32:16
          164:17 167:16 181:24 189:6     heads 149:11,12                       39:16 41:23 42:20 44:17 57:17
                                                                               79:18 83:3 88:2 92:3 104:16
         handle 61:22 72:19              health 181:4                          110:25 112:24 116:10 118:7
         handled 135:24                  hear 9:11 79:18 134:18                124:15 127:22 128:5 131:20
                                                                               132:17 133:6 142:3 143:5
         handling 114:11 174:23          heard 10:21 23:2 87:12                147:25 148:18 149:14 152:24
         Hang 184:22                      133:23                               154:22 177:14 184:1 188:6
                                         hearing 192:22                        201:10
         hanging 106:5
                                         hearsay 77:21 78:18                  here's 125:4
         happen 8:14 35:23 83:12
          97:15                          heavily 23:16 84:14 128:1,5,8,       herein 7:1
         happened 41:7 68:12 81:5,7       10 135:9 137:5                      hereto 204:12
          87:9,24 99:14 101:12 123:23    Hecker 6:7,25 7:8 14:18 26:6,        herself 34:10 87:6 170:6
          125:4 135:21                    24 33:15,21 53:5,10 60:20            172:6,9 187:10 202:21
         happening 179:21                 62:17 69:7,25 70:5 75:5 83:24
                                          89:13 90:3 106:10 110:4,7           hesitancy 37:8
                                          116:19 133:12 142:2,3 143:5



      scheduling@fortzlegal.com                   fortzlegal.com                    Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                            PageID.2877      Page 35Job
                                                                                                   of 10221
      HECKER, DAVID 10/15/2019          54                                        Index: hesitate..intentions

         hesitate 102:10                  hurts 59:6,7                        individuals 22:12,21 30:16
                                                                               45:13 52:12 167:9 194:12
         hey 56:11 175:1
                                                         I                    industrial 14:17
         high 13:24 14:2,19 127:24
                                                                              infiltrate 163:7
         highly 189:18                    Ian 33:4,5,6,7,10,11,24,25
                                           34:2 37:9                          infiltrated 163:7 169:19
         him 48:1 50:13 53:12 64:2
          66:25 67:1 74:10 76:7,8 89:19   ID 36:15                            infiltration 154:11
          90:23 100:17 105:5 109:23
                                          idea 47:21 94:18 165:11             infiltrations 132:2
          111:13 112:3,9,10,17 137:1
          141:2 142:23 143:8 145:20,21    identical 183:19 184:9              influence 123:10
          146:3 173:24 175:7
                                          identification 25:1 36:6,11,        inform 62:14 87:6 170:6
         himself 100:17                    18,19 69:11 73:9 102:2 106:6       information 17:15 30:14
         hire 35:19 36:17,20 51:17         116:24 121:3,13 127:3 128:14        40:10 41:17 42:6 54:18 58:10,
          71:15 72:11,15                   149:15 153:2 161:11 164:13          12,17,20,23,25 61:23 63:3,8,
                                           167:12 179:3 181:20 189:2           12,13 64:12,13,14,15,17 77:3,
         hired 18:20 185:2                 195:2                               7,11,19 81:19 88:18 93:19
         hiring 18:1 74:18,23             identify 6:13 26:1,18 183:13         97:9,14 111:10 130:17,20
                                           186:9 187:6,23 188:16               140:9 142:20 143:10 144:9
         his 10:3 27:5 39:8,19 42:4
                                                                               148:20 154:13 166:12 186:1
          45:13 47:19 48:1 50:13 53:1     identity 37:2 79:20 166:8,11         187:9,11 188:1 199:3 201:20,
          66:6 76:9 93:1 105:25 106:1
                                          illegally 58:20 155:9,11             24
          108:23 148:12 150:24 151:13,
          14 157:23 171:14 173:17         image 55:13                         informed 17:14 32:4 152:2
          179:25 180:8 183:21 188:10                                           163:4 169:16
                                          immediate 87:20,22 88:9
         history 105:22 130:1 200:14                                          informing 160:11
                                          important 123:5
         hit 140:9                                                            injunction 59:23 60:4
                                          importantly 59:7
         Hmm 68:21                                                            injury 59:22
                                          imposed 58:14
         Hold 127:22 183:22                                                   inordinate 91:21,24
                                          improperly 192:15,17
         holding 131:25                                                       input 73:2 117:16 129:17
                                          inaccurate 137:16 139:12,14          189:18
         home 199:20
                                          inadvertent 171:19                  inquire 145:5 158:24
         honest 51:17 138:18 171:24
                                          inadvertently 8:3                   inside 80:8 119:15 154:11
         honestly 177:14,18
                                          inartfully 62:18,19                 instance 61:11
         honorable 138:18
                                          include 194:8                       instances 37:19,21 38:7,9,11,
         hope 90:17
                                          included 63:20 154:11 195:9          15 39:1 46:1
         hoping 90:10
                                          includes 52:22                      institution 53:10,11
         horizons 84:19
                                          including 41:17 130:3 141:21        instruct 76:19 112:3
         hotel 44:7                        142:17 150:14 187:10 193:21        instructed 187:8
         hours 46:20,24 47:1,2,8 94:17     198:18
                                                                              instructing 64:2
         house 171:14                     incur 146:21
                                                                              instructions 92:22 187:6,23
         HR 18:3,7                        incurred 93:6,11 94:13
                                           180:25                             intend 74:19 134:14
         human 18:7
                                          indeed 71:7 74:9 179:14             intended 65:24 128:1 130:21,
         hundred 27:13                     200:14                              23 150:22

         hurt 147:9                       indicated 101:10 106:22             intentions 190:9,13
                                           136:25




      scheduling@fortzlegal.com                 fortzlegal.com                      Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                            PageID.2878       Page 36Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                          Index: interaction..kindly

         interaction 193:12              invade 141:20                         128:7 132:8 134:8 196:25
         interactions 83:20,24 87:18     investigate 37:4 52:5 76:4           Johnny's 67:4
          101:3 170:3,7                   178:2,4,6
                                                                              joining 31:19
         intercepted 65:13               investigation 155:2
                                                                              joint 192:1
         interest 31:8 37:18 38:1        invited 44:1 86:23 199:3
                                                                              Jorge 32:14 37:1 44:21 55:3,
          175:23 176:14,15
                                         involve 54:18                         15 58:17 75:6 107:1 148:12
         interested 31:18 32:4                                                 150:5,8,12 167:3 180:10
                                         involved 15:13 18:1 22:22
                                                                               186:10 187:8 188:7 190:10,25
         interesting 131:5                35:14 38:15,16,18 40:4,15
                                                                               192:17 198:25 199:2 200:9
                                          61:15 62:10 63:1 78:25 84:14
         interim 85:1                                                          201:14,19,22
                                          85:23 86:11 102:15 114:11
         intern 31:24 32:1,24 35:18,20    177:11,17,22,24 188:12 192:5,       Jorge's 182:3 184:6 188:14,
          40:6,12,24,25 41:1,3 58:19      7,9,22                               17
          71:16 74:14 75:2 92:1 118:4
                                         involving 42:23 61:16 62:10          Jorge/perez 191:21
          125:4,15 180:21 187:12 188:8
          199:2                          irrelevance 51:10                    jot 138:23
         internal 52:22 141:2 143:19     irrelevant 60:17 89:21 109:21        judge 98:25 99:1,3 102:25
          144:13                          140:24 141:19 157:21 158:23          103:6,17 109:22 140:7 145:19
                                          164:1                                192:23 193:1,6,9
         internally 147:2
                                         irreparable 58:11 59:22              judicial 93:20
         interning 41:2 117:22 118:24
          185:25                         irreparably 58:16,21 59:20           July 16:5 60:2 129:15 139:23
                                          61:1
         interns 30:17,19 31:7 74:22                                          jump 7:23
          185:1,9,10,17,18,24 186:6      issue 63:25 94:14 129:9
                                                                              June 175:19,20 176:9
                                          182:19,21
         internship 75:17 82:17,18,25
                                                                              jury 28:22 58:1 92:22,23
          83:10,12 118:13 119:4 120:19   issued 103:4 140:7
                                                                               106:20 107:19
          160:21 180:11 181:8 188:17,
                                         issues 85:17 96:4,10,19
          18,19 190:8 199:9
                                          188:12 199:5
                                                                                             K
         interrogatories 25:19 26:20
          27:11 182:4 183:11,16 184:17
                                                         J                    Keenan 161:24 162:3,4,25
         interrogatory 25:23 187:3                                             163:10 169:11 173:13,15
         interrupt 145:1                 jail 159:14                           174:3

         interrupting 127:12             James 148:11 149:6 191:13            keep 34:7 74:20 113:4,20
                                                                               122:17 163:9 169:14 179:21
         intervene 176:8                 January 162:13
                                                                              keeps 25:12 44:10
         intervened 176:3,10             Jennifer 173:19
                                                                              Kelly 173:13,15 174:3,25
         intervention 172:18 175:5,7,    Jessica 6:22 21:13 101:9,10
                                                                               175:11,12 178:13,19,20
          8                               122:21
                                                                              Kelly's 173:16
         interview 35:14,16 72:21        job 14:2 29:8 87:16 88:11
          124:4                           136:2,6 168:12                      kept 21:2 22:9 42:3 114:13
                                                                               122:13,15 126:1,2
         interviewed 35:4 37:7 188:20    jobs 12:10 185:25
                                                                              key 202:23 203:3
         interviewer 123:2,15            Jocelyn 167:18,25 168:4
                                          169:4,20,23 170:10                  kind 9:10 13:4,23 14:25 19:9
         interviewers 123:17                                                   31:6 34:7 39:8,15 42:6 90:7,
                                         John 11:14
         interviews 65:9 190:25                                                16,18 131:2 142:19 162:4
                                         Johnny 10:3 48:22 49:14               182:17
         introduced 33:22 79:9            50:23 51:2 59:14 61:21 63:1
                                                                              kindly 85:3
         introducing 35:17                67:22 81:6,21 82:4,7 105:24




      scheduling@fortzlegal.com                  fortzlegal.com                     Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2879      Page 37Job
                                                                                                     of 10221
      HECKER, DAVID 10/15/2019          54                                                     Index: Klein..level

         Klein 6:18 203:17                 knowledge 29:21,24 34:16              18 180:7
                                            37:10 41:22 49:12 55:24
         knew 42:4,5 46:13 74:17                                                lawsuits 22:13,22 24:3,7
                                            67:11,14,16 76:3,9 89:1 95:25
          81:13 87:23 100:25 101:19                                              52:11 53:6 78:3,16 167:9
                                            96:3,9,17,18,20,21 97:16
          102:14 179:20 187:15 190:18                                            192:4
                                            101:23 103:14 107:16 109:17
          191:16
                                            111:20 112:6 115:2 118:21,23        lawyer 112:8 131:6 193:13
         know 7:24 8:8,14,17,19 9:12        119:1,2,11 124:5,6 128:7
                                            130:6,8,9,13,18 135:4,5
                                                                                lay 130:24
          12:7 13:6,25 14:20 15:20
          16:18,19,21 17:1,3 19:20          139:15 150:11,13 161:8              layperson 92:24 93:19
          20:20,23 21:5,8 23:25 24:2,4,     180:19 185:7 193:5,7 200:6           109:18 110:25
          5,8,9,11 25:13 29:14 30:1,2,
                                           known 117:21 118:24 119:14,          lead 142:10 143:10
          20,22 31:14,17,20 33:2,22
                                            16 175:1
          34:2 35:1,11 36:12 38:1 39:14                                         leaders 11:25 22:6 70:2,13
          40:24 41:3,6,10,11 42:1,6,8      knows 80:22 112:13 145:17             86:2,3
          43:9 45:16,19 46:1,8,9,12         166:3
          47:5,6,13,16,23 51:5 53:21,22                                         leadership 43:18
                                           Korima 203:6
          54:19 55:9,15,17,18,19,25                                             leading 142:19
          60:11 61:10,13,21 64:20,23       Kukuk 26:24 27:3
          65:6,18,20,23 66:11,21 67:6,9,                                        leads 50:5
          12,15,17,20 68:3,15 70:15                                             learn 74:16 75:6 155:24
                                                          L
          72:23 75:3,25 76:2 77:3,12,14,
          15 78:2,7 80:22,23 82:18                                              learned 38:4
          83:10,12,15,16 84:4,6,12         label 189:7                          least 35:6,8 86:20 129:17
          86:25 87:10,12 88:2,14,17,20     labeled 58:2 73:16 108:9              151:5
          89:3,8,9,10 91:10 92:9,11,17      161:21
          93:6,9 94:11,15,21 95:8,10,11,                                        leave 92:10
          18,20 97:13 98:6 99:15 100:3,    labor 14:16,17 15:7,11,12            Lecturers 33:8
          5,20 101:15 102:10 104:13,16,     48:10
          25 105:14,16 107:10,13                                                led 75:20
                                           Lake 136:1,2
          109:12 110:3,10,18 111:23,24                                          left 15:18 200:19
          112:25 113:3,18 114:10           large 201:23
          115:25 116:1,3,5 118:20                                               legal 6:12 16:22 29:7 45:11
                                           larger 137:20 195:8                   66:2 92:20 95:10 110:1 111:13
          119:18,20 120:12,14 121:6
          122:25 124:8,23 125:5,7          last 12:23 14:5 30:22 94:6            112:18 115:14 130:3,14 131:5,
          129:3,8,11 131:5 137:10,12,14     104:2 106:22 124:7 131:23            11,17 135:16 140:10,13
          138:13 139:5,11 142:1 143:24      147:25 148:2 164:22 188:19           148:22 160:12 178:10 190:23
          144:11,12,14 145:5,16 149:5,      193:18 201:2 202:1 203:17            191:4,5 193:20 194:12
          8,12 151:4,6,11,13,15,16,18,                                          legally 17:3
                                           late 15:23 40:1 46:19 201:17
          19,21 153:22,23,25 154:1,19,
          22,25 155:1,8,10,12 157:16       later 34:6 154:23                    legislature 96:13
          158:9,13,16 159:1,18 160:14,
                                           Lauren 22:25                         legitimate 141:24
          20 161:3 163:4 165:5,7,8,13,
          24 166:2,5,7,9,10,14,15,23,24    law 17:23 31:21 53:22 54:19          legs 8:6 123:12
          167:8,11 168:12 169:12,19,22,     90:14 92:25 109:18,19 156:5,
                                                                                Leisa 7:15 24:23 27:21 28:7
          23,25 170:3 171:21,23 172:7,      9,13,25 157:1,3,13,17,19
                                                                                 101:25 102:6 113:13 116:23
          13 173:19,25 174:5,24 175:1,      158:11,13,19,21,23 159:4,18
                                                                                 133:17
          24 176:7 178:13,17 179:22         168:17,18 178:15
          181:2 182:24 184:12 186:15,                                           Leisa's 73:13
          17,19,20,23,25 188:15 189:15,
                                           laws 65:16 66:9,23,25
                                                                                lengthy 60:20
          17,20,23,25 190:3 191:2,6,8,9,   lawsuit 17:10 20:10,22 21:11,
          12,15 192:21 193:5,10 194:4       20,25 22:20 23:5,6,18,23            less 129:3
          195:19 196:11 198:14 199:10,      24:11 52:16 53:16,24 54:12,20
          12,15,23,24 200:11,17,20
                                                                                letterhead 11:22
                                            65:25 66:18 89:15 90:4,6,20
          201:5 202:20,22,23,25 203:1       92:4 100:5,7 107:3 140:21           letters 144:16
                                            141:1,8,19 145:7,12 146:15,20
         knowing 130:10                                                         level 12:15 71:5 88:7 159:11
                                            147:10,14 160:7 176:3 177:11,



      scheduling@fortzlegal.com                     fortzlegal.com                    Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2880      Page 38Job
                                                                                                     of 10221
      HECKER, DAVID 10/15/2019          54                                                Index: Liberty..marked

         Liberty 191:10                     18:11,12 21:24 22:6 61:20           maintaining 27:7
                                            64:23,25 65:7 114:2,11
         license 36:19                                                          major 84:15
                                            115:12,16 124:8 158:17,19
         lie 37:15                                                              make 8:23,25 9:4 13:7 20:14
                                           locals 12:1 24:9 33:7 42:2
                                                                                 29:10 37:11 39:11 58:12 70:16
         lied 72:13                         65:9 115:1
                                                                                 80:23 81:1 87:23 92:13 98:18
         lies 130:2                        logic 160:9,11                        99:8 114:19 140:21 144:7
                                                                                 147:15 149:1 154:2 158:10
         like 8:25 9:15 13:23 18:3 20:22   long 6:9 10:12 13:21 15:15
                                                                                 163:6
          22:24 36:19 38:4 52:18,19         38:22 40:7 94:1 129:5 130:1,
          57:10 61:13 72:18 84:5 89:5       25 175:2                            makes 23:11 56:5 94:19
          92:2,4 93:6,25 94:2 95:1 96:13
                                           longer 55:22 82:14 136:1,11          making 9:2 17:22 23:16 44:17
          102:8 116:5 120:23 125:20
                                                                                 52:15 53:11 59:19 60:25
          149:2 153:24 168:16 171:21       look 25:6,8 28:12 30:15 36:25
          175:3,24 182:13 187:20            37:12 41:14 49:2 54:23 72:16        management 14:16
          197:11 199:16,17 202:18           74:9 102:7,22 104:2 106:13
                                                                                manager 162:5
                                            118:11 123:3 124:25 126:4
         likely 65:19 74:6 154:12,20,21
                                            127:19 128:23 131:23 132:16         manipulated 52:13
          203:6
                                            135:18 139:20 149:1 153:19
                                                                                manner 96:12
         limited 187:13                     154:5 155:22 156:1 164:18
                                            176:7 178:1,6 183:3,9 184:24        many 19:7 30:20,22 94:17
         limiting 91:5                      188:16 190:19 191:18 195:13          116:2 136:7,22,24 164:20
         Linda 102:25                       202:7
                                                                                marathon 8:7
         line 35:22 45:9 52:4 68:6         looked 74:1 135:9 139:23
                                            150:14 172:4                        March 149:21
          70:23 74:11,12 109:21 120:21
          122:20 123:3,14 164:22
                                           looking 18:11 30:14 33:19            Marcus 126:13
          169:16 170:2 192:14
                                            37:16 58:3 85:15 102:13 117:3       Marisa 31:4 32:12,14,17,19,22
         links 191:12                       139:18 144:22 147:21 179:7           33:14,22 40:3 41:20 42:13
                                            198:6                                47:13 51:2 55:9,25 58:17
         list 11:17,19 12:12 19:10
                                           looks 197:11                          66:19 72:8 74:11 75:2,6 77:6
          93:18 124:17,24 175:2
                                                                                 80:5,11 82:14 85:3 86:22 87:5,
         listed 171:18 185:10 187:22       Lose 153:10,11,16,22                  18,20,24 88:6,12,22 91:25
          198:13                                                                 97:7 98:13 99:10,11 100:15
                                           lost 64:20,23,25 65:6
                                                                                 101:1,3,19 104:15 105:1,18
         listening 142:22                  lot 27:6 31:12,16 46:25 108:4         107:1 108:16 109:13 110:19,
         litigation 52:25 53:9 78:23        128:19,24 129:2,9 147:9,15           22 117:21 119:3,14,21 124:13
          90:20 93:3 103:21 107:6                                                148:17,18,19 151:19 154:17
                                           louder 83:22
          129:10,13 136:8 140:25 141:4,                                          155:10 156:22 167:3 171:8
          14,22 143:21,22 157:20           lower 106:13                          178:5 180:4,10 181:8 185:9
          158:24 191:20 192:10,15                                                187:25 188:3,14,17 191:6,21
                                           lunch 8:11 81:6,7,9,22 82:5,8
          194:9,17,19                                                            202:20
                                            116:10,19 122:11
         little 9:11 30:4 31:10 41:19                                           Marisa's 36:1 79:20 120:19
          48:3 90:23 94:3 134:17 140:2                                           149:5 160:21 166:8,11 199:9
                                                           M
          158:6 177:15 197:21,23
                                                                                Marissa 32:15 75:6 118:12,23
          199:21 202:6
                                           made 35:19,21 60:12 64:1              188:20
         live 37:13,15                      67:12,21,23 68:3,4,16 74:3          mark 6:20 8:19 21:12 24:16,24
         lives 154:14                       75:19 95:11 98:22 117:21             25:12 26:16 27:14 28:13 29:3,
                                            118:24 119:14,16 138:3               13 63:23 97:2 101:9 103:4
         lobbies 96:10                      142:16 157:18 158:9 174:25           104:7 110:8 121:12 172:18
         lobby 96:3,7,12                    190:17 191:20,23 192:16              174:25 175:3 191:5 194:4,6
                                           Madison 14:9                          195:12
         lobbying 96:13,18
                                           main 88:3                            marked 24:13 25:1 28:9 69:11
         local 11:16,23,25 16:15,16                                              73:9,13 102:1,2 106:6 116:24




      scheduling@fortzlegal.com                  fortzlegal.com                       Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2881     Page 39Job
                                                                                                   of 10221
      HECKER, DAVID 10/15/2019          54                                            Index: marks..Michigan

          121:3,13 127:3 128:14 149:15    mean 8:16 27:13 32:7 39:4,14          64:1,11,19 65:4,5 66:3,10,15
          153:2,6 161:11,15,16 164:13,     42:19 55:12,13 56:20,21 58:20        67:5 68:9,14,22,24 69:6,14
          17 167:12,16 179:3 181:20,24,    63:12 65:19 67:8 89:11,22            70:7 71:12 72:6 73:8,12 76:12
          25 189:2,6 195:2,18 196:15,24    92:25 93:21 96:7,13 97:15,19         77:5,17 78:1,8,22 79:4,14,16
          198:6                            101:21 108:10 113:9 115:5            80:19 81:20 83:6,11,23 89:2,
                                           117:24 118:3 122:15 130:9            24 90:25 93:4,14,24 94:23
         marks 116:23
                                           144:25 149:10 155:8,9 160:2          96:8,15 97:4,21,23 98:1 99:18
         Martin 11:14                      162:19 168:6 175:16 180:13           101:22,24 102:5 103:10,16,22
                                           182:20 194:13 202:15                 104:1,18,22 105:7,10 106:9
         Massachusetts 14:8 15:5                                                107:8,11,15 108:22,25 109:3,7
                                          meaning 101:6 103:21 194:12
         massive 15:11                                                          110:3,13 111:2,14,18 112:5,
                                          means 12:17 43:8 49:25 50:1           10,13,19,21 113:2,11,13,22
         master's 14:7,13,16 15:1,4        112:21 144:21 180:20                 115:6,7 116:9,18 117:2,25
         masthead 19:12,14                                                      118:5 119:7,10 120:4,6,8
                                          meant 9:3 65:19 74:6                  121:6,11,17,21,24 122:1,5
         match 181:6                      media 122:24 123:4,5,9                123:13,19 126:24 127:6
         material 63:19 111:11 132:3                                            128:17 131:19 132:15,22
                                          meet 80:24 87:10 100:1                133:5,16 134:10,13,22 135:6
          187:14
                                           101:10                               137:13 138:1 140:18 141:6,11,
         materials 132:6                  meeting 43:20 81:9 86:20,25           16,25 142:6,11,14,25 143:11,
         matter 32:11 38:22 52:22          99:10,14,16,20,24 103:12             14,16 144:1,6,8 145:2,9,15,22
          62:10,13 92:21 93:5 99:4         159:13,19,25 160:5,7,13,15,16        146:17,25 149:13,18 151:3,10,
          109:10,19 119:24 120:11          199:14,16                            12 152:14,20 153:5 155:14
          129:10,13 149:6 152:6 156:15                                          156:20 157:2,8 158:12 159:1,9
                                          meetings 20:25 84:21 86:16,           160:3 161:1,6,14 162:20
          158:23 198:12
                                           22 99:3 100:9,14,23,24 199:4         164:2,16 166:2,6 167:15 168:7
         matters 59:25 160:20,25          Melissa 148:12                        169:15 170:15,22 171:5,21
         maybe 9:6,7 10:22 29:8 31:22                                           172:1,3 173:9,21 174:19
                                          Melvoin 62:3                          175:17 176:1,19,24 177:6,8
          81:19 88:2 92:15 163:21
                                          member 11:2 44:3 194:8,13,            179:6 180:14,17,18 181:18,23
         mayor 179:11,13,16,17,22                                               182:15,22 183:1,5,8,22,25
                                           16
          180:3,8                                                               184:4,9,11,14 189:5 194:7,14,
                                          members 11:23 18:11,12                15,24 195:5,12,22,25 196:2,
         mayor's 86:4                      19:7 44:3 64:21 65:6,8 85:25         10,13,14 197:19 198:5 200:21
         Mcconer 203:6                     87:17 100:25 125:24 126:3            201:4,11 203:16 204:1
                                           154:14
         Mccully 197:1                                                         Mersino's 133:13
                                          memory 12:25 20:21 33:13,23
         Mcdonald 11:14                    46:17 50:15 54:7,10 82:12,16        message 70:2,5,18 123:11,12
         me 8:14,16,19 9:2,15 12:12        102:13 139:15 157:23 174:4           125:9 138:6
          14:13 16:8,10 17:13 19:9,14      188:9                               messages 80:7 89:3,9
          23:25 25:12,13,15,24 26:22      men 59:8
          28:19 32:7,10 33:11,13,23                                            met 7:9 74:18 101:9
          35:17,18,25 43:24 50:1 51:18    mentioned 21:4,16 69:22              Metro 15:22,24
          52:17 57:12 58:8 69:20,24        77:11 82:23 85:19 91:8,10
          70:11,13 75:11 76:14 88:10       92:9,14 111:15 136:17 147:16        Michigan 6:1,9,10 9:24 10:7,
          89:25 91:10 97:10 98:2 99:6                                           13,18 12:3,9 13:13,16,21
                                          mentions 184:17                       15:19,21,25 16:2,4,9 17:8,19
          100:22 102:11,24 103:11,14
          106:17,18 107:23,24 121:19      Meriweather 85:3                      18:3,15 19:11,25 20:9 21:6,11,
          125:13 126:18 138:24 142:9,                                           13 23:25 27:4 28:22,25 29:1
                                          Mersino 6:16 7:6,10 22:4,7,           30:1,16,19 31:7 33:1,8,25
          22 144:2 148:2 151:23 152:2
                                           16,19 23:12,24 24:22 25:4            34:11 35:22 36:10,13 37:4
          153:9,15 155:10 156:11 158:6
                                           28:2,13,16 33:20 38:19,25            41:20 43:10 47:25 52:5,17,24
          160:4 161:15 170:2 172:17,18
                                           39:13 45:20 46:6,11 49:9             53:4 55:10,16,20,25 58:16,21
          174:11,13 178:16,24 179:10
                                           50:18 51:8,22 53:3,17 54:22,         59:20 61:2,4,18,19 62:25
          184:12 187:4 188:6 193:23
                                           25 55:1,14 56:15,22 60:2,19          64:20,23 65:17 66:12 71:8,20
          198:12,15 199:22 202:6
                                           61:5 62:20,23 63:7,14,16,22          73:4 80:2 83:15 88:13,21 89:9,



      scheduling@fortzlegal.com                 fortzlegal.com                       Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2882     Page 40Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                             Index: Michigan's..next

          14 90:4,9,12 91:15,16 92:8      mission 17:24 96:22                    70:21 148:18 164:22 168:14
          93:6,11 94:13 97:13,17 98:11                                           173:14 184:17 191:7,25
                                          mistaken 183:19
          101:12,16,18 103:3 104:10,13
                                                                                name's 7:9
          106:21,25 107:19 108:15         misuse 91:9
          109:13 110:20 111:9 113:4,8,                                          named 22:25 32:20 62:3
                                          Mm-hmm 32:13,21 49:16
          9,19 114:6,7,22,25 115:3,15,                                           185:24 193:13 196:25
                                           54:3 65:12 66:20 95:5 104:3
          19,22 117:18,21,22 118:13
          119:4,14,15,23 120:9,12,13,
                                           107:2 124:11 134:25 152:1            namely 18:18
                                           156:6 182:6 185:16 199:1
          15,19,25 122:17 123:5 124:21                                          names 79:7 104:20 185:1
          125:3,14 126:18,20 127:20,23    moment 26:9 66:16 68:19
          128:22 129:9 131:25 135:14,                                           narrative 48:8 50:6,11 52:1
                                           82:23 93:25 107:23 121:12
          19,20 137:19,23 138:5 141:7,     128:18 133:23,24 137:5               narrow 161:5
          9,10,17 144:16,19 145:17,24      139:20,24 148:6 152:13
          146:12,19 147:2,3,4 148:5        170:21 172:2 183:22 184:3,23
                                                                                Nate 26:6,24 40:14,18,20,21
          149:2 152:7 154:11 156:5,11                                            41:23 42:2,3 43:23 44:9,12,18,
                                           195:22 196:2,3,18 198:15
          160:4,21 161:4 162:15 165:20                                           19 47:17,20 151:5,6,13 171:13
          166:18,19 168:10,13 169:2       Monday 125:11,19,21,22                 188:10
          172:7,13,14,23 173:2,22          151:16,19
                                                                                Nate's 47:21
          180:11 185:1,11,25 186:2        Monday's 151:20
          188:4,17,21 189:11 190:9,23                                           national 11:10,11,12,13
          191:1,4,5,19,24,25 192:1,2,4,   money 136:15 147:9,12,15               12:15,19,21,22 13:1,10,14,19
          16,22 193:5,19,24 197:7                                                16:9,13,17 17:3,6,9 21:21
                                          months 30:17 40:8 60:3,5
          200:3,10 202:12 203:9                                                  24:2,6 76:21,24 77:7 79:9
                                          moral 114:16                           103:19 117:7,17 120:24 125:3
         Michigan's 50:11 91:11 92:15                                            126:19 147:5 153:18 154:3
          96:22 97:9 98:12 103:1 160:15   more 29:8 34:6,13,24 41:1
                                                                                 165:16,17,22 166:7,10 191:24
          195:15                           59:7 74:16 75:16 81:19 84:12,
                                                                                 192:6 194:19 200:3
                                           19 94:4 128:21 136:15 139:20
         Mickles 10:3 48:22 49:18 52:2     155:24 173:14 197:21,22              nature 42:1 62:9 93:20 143:20
          67:22 81:21 82:4,7 105:24        198:21                                150:21
          128:7 132:8 134:24 135:1
          138:10,15 151:22 196:25         morning 6:5 69:8 116:21               necessarily 128:23

         Mickles' 52:6                    mortgage 171:13                       necessary 193:22

         Mickles's 24:14 138:8,16         most 11:24 16:13,14 40:25             need 7:21 8:5 19:15 25:7,8,9
                                           65:19 74:6 94:6 188:10 203:6,         31:10 61:10 68:20 70:12 94:25
         middle 198:24 200:22              13                                    106:3 115:21 181:19 189:1
         might 13:6 18:21 25:7 30:10,     motion 98:12 103:1 195:6,9            needed 74:22 101:10
          11 34:5 47:17 58:16 90:2
          93:24 97:9,18 98:8 118:1        mount 141:9 142:4 143:6               needs 27:21 49:5

         Mike 179:8,14,15                 mounting 140:14                       negatively 131:7

         million 95:17,19                 mounts 140:11                         Nessel 172:12 175:15 177:17

         mind 110:25                      mouthful 84:18                        Nessel's 172:8,9

         mine 184:2                       move 9:7 175:2                        never 111:14 135:12 178:24

         minute 34:20                     moving 34:7                           new 14:7 36:17,20 38:23
                                                                                 136:3 159:14
         minutes 133:6                    multiple 182:11,16
                                                                                news 137:14
         misappropriated 109:13           Murphy 159:16,17
          110:20                                                                newscast 137:8

         misrepresented 37:2                             N                      next 24:23 27:19 40:8 71:18
                                                                                 86:21 104:23 123:14 126:4
         missed 140:1                     name 6:12 7:7 11:15 12:7               139:21 190:19 191:18 192:14
         missing 201:1                     15:10 23:2 33:4,25 37:2,5,9,10        200:1,15




      scheduling@fortzlegal.com                 fortzlegal.com                        Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2883     Page 41Job
                                                                                                   of 10221
      HECKER, DAVID 10/15/2019          54                                        Index: nice..organizational

         nice 84:7                        objected 90:1                        one 16:18,22 30:9 32:10 33:7
                                                                                39:18 45:17 46:13 48:22
         night 199:18                     objection 8:21 9:2,4 23:8,20
                                                                                59:12,14 61:16 67:23,24 70:16
                                           50:12 51:7,10 54:14 55:11
         nine 60:3                                                              74:3 75:16,17 82:3 86:20
                                           56:7,19 59:21 60:21 63:11
                                                                                87:15 88:3 91:2,4 93:24 95:6
         nod 7:20                          64:2 66:1,13,24 71:9 76:25
                                                                                107:23 121:22,25 122:18,19
                                           77:13,21 78:4,18 79:1 81:16
         Nods 151:10                                                            124:21 126:4,5 128:6 133:8
                                           88:25 89:17 90:19 93:12 94:1,
                                                                                135:8,17 139:20 140:1 141:7
         non-memory 20:21                  7 96:12 108:18,23 120:20
                                                                                150:15,16 151:5 163:5 164:22
                                           123:7 131:14 132:12 135:15
         nondisclosure 181:16                                                   166:1 169:21 171:10 172:17
                                           140:15,24 141:13,14 142:5,11,
                                                                                173:14 174:22 181:9 183:22
         none 31:22 145:8,10 152:10        12 143:12 146:2,23 155:5
                                                                                184:23 189:24 190:19 195:22
                                           156:17 157:4 162:18 164:8
         nonetheless 62:19                                                      196:2,18 198:15,21 199:12
                                           169:6,9 170:12 180:12 193:25
                                                                                201:18 203:12,17
         Nope 118:6 170:18 187:19          194:10,21
          188:25                                                               one's 87:15
                                          objections 8:22 9:8
         normal 122:24                                                         one-on-one 100:8,13,24
                                          obligation 36:14 113:7
                                                                                101:5
         normally 70:10                   obligations 113:3,19
                                                                               one-story 202:9
         note 93:17 108:19 133:15         observed 201:22
          150:19 164:19 183:18                                                 ones 116:2 119:16,18
                                          obtain 98:22
         noted 60:9 94:1 136:20                                                ongoing 129:10,12
          195:23                          obtained 111:5,22,23 132:3
                                                                               only 13:16 29:21 40:20 43:8
                                           171:9 192:17
         notes 118:12 138:19,21                                                 52:1,18 61:9 67:3,23 119:16
          160:18                          obviously 7:20 17:14 20:23            128:6 143:11 156:23 161:2
                                           21:1 59:6 61:12 72:16 84:3
         nothing 7:3 9:21 10:1 53:22                                           open 163:9 169:14 179:21
                                           88:17 94:22 112:23 135:20
          141:3,23 143:21 144:21           162:9 163:5 174:23 175:22           operate 114:16,18 117:14
          154:10                           194:6 202:5                          120:24
         notice 173:5                     occasion 139:8                       operates 114:17 130:24
         notifying 144:17                 occurred 181:2                       operative 148:12
         number 34:9 43:14 45:13          October 6:2,6 89:16 121:20           operatives 154:9
          69:16 88:3 91:2,4 94:20 95:10    122:2 123:20 162:1,9 164:21
          106:14 196:1 201:2                                                   opine 111:9
                                           166:18 167:20 169:21 179:8
         numbering 24:21                                                       opinion 50:10,13 51:15
                                          odd 43:14
                                                                                112:18 128:10 131:12,21
         numerous 52:11                   office 46:5,8,15 56:10,12,13          132:5 135:17 138:14 144:10
                                           57:1,2,7,13,22,23 86:4 87:9
                                                                               opinions 66:5,6
                        O                  163:24 172:10,14,23 173:7,11,
                                           12 174:1,7,23 175:10,13             opposed 86:9 132:10
                                           177:10,21 178:1,10 179:25
         O'KEEFE 133:25 134:7,12,15                                            opposite 96:2
                                           199:17 201:16,18
          148:12,16 189:11 191:13
                                          officers 19:12,21 191:19             options 160:12
         O'Keefe's 134:18 149:6
                                          offices 6:9 44:21 45:22 46:2,        order 19:10 27:25 66:22
         oath 7:15 69:8 116:20                                                  98:13,23 103:2,7 145:20 156:3
                                           12,19 57:3,4 87:2 180:8 202:8
         obfuscation 130:2                                                      195:7
                                          official 27:22
         object 33:17 52:20 53:8 62:7                                          organization 11:3 17:22 33:9
          68:6 76:6 96:5,25 105:3
                                          officials 96:14                       41:1 48:10 59:1,2,7 61:18,25
          109:15 111:7 112:2 113:6                                              71:17 163:8 165:12 200:4
                                          okayed 36:2
          158:20 160:1,23                                                      organizational 14:15
                                          once 72:12 80:20 173:24




      scheduling@fortzlegal.com                 fortzlegal.com                       Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2884     Page 42Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                       Index: organizations..people

         organizations 16:11 22:11,        outcome 91:6,7 159:25 160:2           59:13 65:11 95:16 102:22
          21 78:3,10,16,24 124:18,20                                             104:2 122:23 124:7 127:19
                                           outfit 140:11
                                                                                 129:20 131:23 140:4 147:25
         organized 42:4 197:23
                                           outlines 174:5                        148:2 150:4 154:7 155:22
         organizing 12:19 31:16,17                                               156:1 184:24 185:15 186:9,12
                                           outside 10:7 12:9 55:16 80:7
          40:15                                                                  187:3 188:16 190:19,21
                                            89:8 101:6 125:3 144:10
                                                                                 198:24
         original 89:14 98:25 107:25        145:23 146:11,19 147:3,4,6,7
                                                                                Parker 103:6,17 109:22
         originally 30:12 98:16            over 7:12,22 8:2 38:2 40:8            145:19
                                            43:21 75:17 82:25 83:10 85:9
         other 7:22 8:3 10:17 12:2,7,9,                                         Parker's 102:25
                                            97:17 98:4,7 120:18 124:10
          18 13:10,11 15:13 16:19 19:6
                                            126:14 128:12 129:4 169:17
          20:2,15 21:23 22:11,20 24:5,7                                         part 10:21,24 30:2 35:16 37:23
                                            201:10
          27:7,12 39:2,12 40:22 41:12                                            40:11 43:11 45:4 82:23 90:8
          44:22 45:2,22 52:23,25 53:6      owned 202:12                          94:18 95:21 99:2 108:14 109:8
          62:17 64:7 67:6,21 68:3,15                                             113:8 120:16 125:13 140:1,21
                                           owns 16:22 165:7,8                    148:13 195:8
          75:10,20 76:11,15 78:2,10,16
          85:6 92:7 94:18 95:12 96:19
                                                                                part-time 114:5
          109:8 110:23 124:16,17,18,20,                    P
          22 125:6 138:12 146:18                                                participate 130:5,14
          151:22 152:5 155:15 167:6,9      p.m. 94:9 102:4 106:8 110:16         participated 161:4 192:11
          179:19 185:10,24 186:17           113:16 116:12,14,15,17 117:1
          187:7,10,24 190:14,16 193:20      121:5,15 127:5 128:16 132:24        participation 183:21
          195:10 199:24 201:23 203:14       133:1,2,4,20,21 134:20,21           particular 61:8 116:7 138:20
         others 28:23 35:8,11 46:10         143:3 146:8 149:17 152:15,17,
          76:8 105:6,13 124:22 145:24       19 153:4 161:13 164:15              parties 80:7 167:9 204:12
          146:12 163:4,5 164:21 184:23      167:14 170:24 171:1,2,4 179:5       partner 137:24
          186:14                            181:22 189:4 195:4 197:24
                                            198:1,2,4 203:20,22,23,25           party 52:11 113:9 114:22
         otherwise 198:11                   204:8,10                             115:4,13,14 174:1
         our 6:14 11:5,8,9 17:23,24        page 9:10 13:8 25:22 30:8            pass 84:5
          19:23 21:1,2 22:9 33:7 51:20      48:3 54:25 58:5,8 65:10 92:14
          59:5,8 70:13 71:6 79:22,24                                            passing 163:21
                                            106:22 148:3,4 150:3 182:10,
          85:16 87:25 90:13 91:2,20         12,13 183:9 185:15 187:3            password 47:16,21,23 48:1
          93:18 94:17 110:23,24 125:24      190:20 192:21 193:18 197:2           151:13,20 186:13 187:1
          129:4 144:18 191:16 196:3         198:16,18,21,22,24 200:1,22          201:25 202:3 203:3
          199:17                            201:13
                                                                                passwords 47:11,14 186:10,
         ourselves 133:11                  pages 67:25 68:16 182:11              15,18,19,20,23 202:5
         out 15:9 19:13,14 28:3 31:14,      183:3
                                                                                past 32:8 39:11 47:7 62:17
          17 43:9 49:20 55:9,12 57:23      paid 19:17 36:20 73:4 180:21          64:7 185:4 198:21
          59:1 61:10,12,22 70:13 74:3,7,    185:8,11
          11,12,20 75:9,23,25 76:5                                              patience 204:3
          80:21,24,25 82:6,10 85:4 87:5,   pain 94:21                           Paul 6:16 7:10 183:19
          8 88:18,22 94:15,16,25 95:11,    paper 189:25
          13,20 97:7 99:10 100:22                                               pause 93:24 133:22 199:25
          102:11,14 103:8,14 106:1         papers 141:1,15,17 143:23            pay 194:6,8,16,19
          112:25 117:6,15 120:10,25         145:14 195:10
          123:11 124:8 125:10,19,23,24                                          pecking 19:10
                                           paperwork 108:4
          126:9,16,19 128:24 130:24                                             pending 8:9 52:25 53:25 54:5,
          137:18 138:11 148:13,17          paragraph 30:13,15 32:9               9 60:1 108:20 160:20,25
          156:13,25 157:1,3 158:9,16        34:9,16 35:3 37:1,12,16 39:16
          169:13 172:8,14,17,18 184:5       40:8 41:14 42:9,20 44:14,20,        penetrate 142:13
          193:11 200:19 202:4 203:18        23 45:21 46:18 47:10 48:3,15
                                                                                people 11:7,9,12,15,18 19:22
                                            49:2,10 51:25 52:8 53:25
                                                                                 31:18 37:15 40:16,22 41:12
                                            54:23 55:5 56:3 57:25 58:8



      scheduling@fortzlegal.com                     fortzlegal.com                    Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2885      Page 43Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                           Index: people's..present

          43:1,8,21 44:1 46:25 51:17      pertaining 58:13 63:3,8 91:25         118:16 119:19 131:12 132:5
          52:23 59:3 61:7,10,11,13,24      99:3 100:14 111:3,21 115:1,          133:8,14 138:4 140:12 144:13
          72:11 75:15,20 76:3,11,14        16,23 116:3 139:2 152:7              156:21 157:24 162:5,11 170:9
          77:23,24 82:13 84:5 85:14,24     160:21 172:10 187:25                 174:22 177:9 178:8 184:5
          86:2,5 91:20 92:11 100:8                                              190:6 191:18 193:18
                                          pertains 144:15 155:17
          104:21 125:3 137:24 138:7
                                           156:22 178:5                        points 71:5 201:10
          142:17 155:16 163:6 199:24
          203:13,14                       pertinent 25:14                      policies 187:6,24
         people's 71:21                   Ph.d. 14:9,14,17,23                  policy 47:25 188:12 199:4
         percent 27:14                    phases 108:1                         political 127:25 162:4
         Perez 32:15 75:6 118:13,23       phone 39:17 72:20 174:10             Pontoni 161:24 169:11
          187:15 188:20 190:10,25
          200:16
                                          physical 55:13,15,17 202:9           portion 60:22 94:8 95:3,6
                                                                                104:23 110:15 113:15 137:15
         performed 200:5,7,18             physically 88:6
                                                                                143:2 146:7
         perhaps 30:7 64:10 87:19         pick 7:21
                                                                               portions 49:15 137:21 138:2
         period 129:5                     picture 39:8,16,19 50:24,25
                                                                               portrayed 148:1
         permission 151:7,8,17            pictures 55:18 98:8
                                                                               posing 175:8
          186:22 187:14                   piece 11:22
                                                                               position 10:15 19:18 23:13
         permitted 41:8,9 185:17          pieces 136:7                          71:17 130:25 165:5 168:12
                                                                                203:7
         permitting 94:2                  place 11:17 42:11 43:21 44:5,
                                           6 84:10 85:9,10 86:25 116:9         positions 12:10,18 13:10
         person 18:6 26:1,18 32:24
                                           124:4 176:20
          33:3,4 41:4,5,10 48:9 50:7                                           positive 107:17
          51:20 56:11,13,18 57:7 61:20    places 40:25
                                                                               possession 98:9 160:15
          71:19 72:2,4 74:18 105:13
          136:10,15 138:18 155:13         Plaintiff 6:21 26:5,23 28:23
                                                                               possible 59:2,4 90:6
          162:4 168:8 183:13 200:4         32:23 34:12 35:4 37:18,23
          201:18                           47:12 48:9,11 50:7 55:4 58:11       possibly 81:11 155:13 201:20
                                           93:2 95:6,17 186:11
         person's 57:1,2 73:2                                                  post 125:14
                                          Plaintiff's 25:18 40:9 46:19
         personal 29:21,24 49:12 50:9                                          potential 81:21
                                           182:3
          71:5 88:7 111:19 112:6 118:23                                        PPS 124:7,16
          130:6,8,13,18 131:12 144:10     plan 122:25
          150:11,14,17 161:7 171:10                                            PR 122:21 166:17
                                          play 31:7 35:16 127:16 134:3
          200:6                                                                practice 30:16
                                          pleading 58:1 60:10,12,15
         personally 33:21 45:11 49:24                                          practiced 122:11
          51:1 52:5 54:4,8 56:4 75:5      pleadings 45:12
          76:17 83:2,20,24 89:13 95:13,                                        pre-rally 176:13
                                          please 6:13,23 41:14 42:16
          22 97:10 98:20 101:11 105:16     45:6 63:6 65:10 83:22 109:6         prefer 14:18,22 39:14
          109:12 110:18 112:13 125:2       113:23 120:7 123:1,14 143:1,
          142:2 143:4 156:12,13,16         16 146:6 170:2 180:16 182:10
                                                                               preliminary 60:3
          158:18 173:10 178:8 193:6        195:12                              premises 55:10,16
         personnel 136:3                  plight 85:16                         prepare 9:19
         persons 47:12 58:11 186:11       plus 95:7 162:18                     preparing 58:24
         perspective 85:16                podium 175:21                        prepped 190:3
         pertain 59:25 117:18 119:4       point 12:25 15:14 21:4 25:16         present 57:5 99:6,21 123:21
         pertained 62:1 150:15             27:8 29:23 46:13 54:5 75:25          192:22,25
                                           76:23 85:2 87:7,12,17 88:21
                                           98:20 99:9,15 111:10,12



      scheduling@fortzlegal.com                    fortzlegal.com                    Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                               PageID.2886     Page 44Job
                                                                                                     of 10221
      HECKER, DAVID 10/15/2019          54                                             Index: presentation..put

         presentation 84:9 85:8,12         procedural 130:4,19                   proposals 58:13
         president 10:16 11:3,11 12:2,     procedures 187:7,24                   proposed 58:14
          13 16:3,4 17:19 19:11 20:4,9
                                           proceed 134:4                         propriety 41:16
          21:6 29:1 30:1 33:7 52:5 53:10
          89:13 93:5 103:3 119:22          process 35:14,16 72:14,21             protected 157:20
          131:24 141:7,17 145:16,17         130:5,15 136:14
          148:5
                                                                                 provide 36:6,10 40:19 41:2
                                           produce 137:19,24 171:18,19            48:1,7 49:23 50:1,11 56:8
         presidents 11:24,25 12:16                                                93:18 136:3
          19:22 124:9
                                           produced 66:18 67:2,20
                                            132:10 137:20,23 138:2 139:6,        provided 26:2,19 48:8 50:6
         press 56:24 57:24 102:11,16        9,12 152:6 171:17                     51:5,25 183:14 189:18,20
          103:8,13 117:4,5,12,17,25                                               190:4
                                           producing 119:3
          118:7 119:6,23 120:10,18
          121:24 122:1 126:10,19 127:9
                                                                                 providing 21:13 26:9 40:17
                                           product 45:12
                                                                                  48:9 50:7 114:12
          128:19,21 129:4,9,14 135:8
          139:22,23 149:20,25 150:21       production 25:19 182:4
                                                                                 provision 157:25
          155:4,6                          professional 14:25
                                                                                 proximate 119:5
         pressure 140:10,13,22 141:8       professor 168:18
          142:4 143:6 146:21                                                     public 18:13,15,17,18,21 19:6
                                           program 31:25 32:2                     34:11 43:10 56:23 57:19
         pressures 146:1,14                                                       58:12,14 59:19 61:1,3 64:12
                                           Progress 124:21                        67:21,23 68:16 85:16 91:19
         presuppose 9:16 29:23
                                           prohibited 41:12 46:23 47:3            114:4 115:5,23 120:25 127:24
         presupposes 63:17 113:8                                                  132:3 138:3 148:13,14,17,25
                                           project 6:10 15:17 17:13,16            150:23 185:20 199:4
         pretended 88:17                    21:3 22:13,23 24:3,7 25:18
                                            28:23 31:10,14 52:10,16,18           publication 15:9
         prevent 192:15
                                            54:6,12 70:25 71:2 77:3,12,19
                                                                                 publicly 56:17,20,21 58:22
         previous 126:5                     78:3,17,25 84:15 89:15 90:5,7,
                                                                                  61:12 63:4,10,13,20 67:12
                                            10 91:3,5,11 95:25 96:3,9,21
         previously 169:16                                                        68:4 111:5,16,22,23 117:21,23
                                            103:2 104:15 105:1,18 106:25
                                                                                  118:17,24 119:14,16
         primary 188:9                      108:16 118:14,16 119:2,21
                                            122:22 123:24 124:13 127:13          publish 90:11
         prior 60:20 90:15 118:16,18
                                            129:25 130:1,7,10,13,22,24
          166:7,11,18 167:3 168:12                                               published 48:17 59:11 60:6
                                            131:25 139:9 140:9,14,23
          169:20,22 173:22,24,25                                                  67:10 138:3
                                            141:12 142:4 143:7 145:25
         privacy 71:21                      146:13,20 147:12,18 149:5            pull 16:19 94:25 195:15
                                            154:17 155:16 156:3,7 160:4
         private 18:13,16,19,25 19:6                                             punitive 95:17,20
                                            163:6,24 164:7 166:12 167:10,
          55:3,18 56:4,6,13 57:11 58:25
                                            25 169:13,20 170:4,7,11              pure 114:15
          61:9,23 109:25 142:13 150:9
                                            175:23 178:2,4 180:4 184:7
                                                                                 purport 150:20
         privilege 9:14                     188:10 189:11 191:13,21
                                            192:17 197:8                         purpose 34:13 65:14 81:8,12,
         privileged 157:25 158:23
                                                                                  14 88:18 90:3 140:21,25
          159:2                            projects 15:13 34:13,24
                                                                                  141:14,22 149:1,3,6 187:10
         proactive 104:9                   promptly 190:24 191:4                  190:1 192:14
         probably 11:19 12:5 31:17         pronounced 79:13                      purposes 50:19 86:23 141:7
          34:3 43:14,15 53:20 76:20                                               166:12
                                           proof 154:16,23
          85:6,15 136:14 181:1 195:21
                                                                                 pursue 108:16 191:20 192:9
          196:7                            proper 12:6
                                                                                 pursuing 193:21
         probing 201:19                    properly 17:23 71:18 72:1
                                            74:4,7,11                            put 12:16 15:9 41:23 67:15
         problem 134:3
                                                                                  71:17 77:2 95:14,22 107:17
                                           property 55:4 56:1
         problems 133:15                                                          117:5 121:7 125:9 132:17




      scheduling@fortzlegal.com                  fortzlegal.com                        Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2887     Page 45Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                           Index: putting..reference

          133:7 140:22 188:13 193:13      rally 175:20 176:11,12,20              24,25 180:2,3,7 189:16 190:1,
                                                                                 5,11,14,18 197:10
         putting 155:3                    Randi 20:25 21:17 23:7 103:3,
                                           18 104:7 126:14 129:2 131:24         recalls 157:23
         PV 52:9,11 55:2 106:14 122:24
                                           148:2 192:5,12
          176:15                                                                receive 80:7 145:25 146:14
                                          rapid 200:15,17                        180:10 181:4
                        Q                 reach 157:1,3 181:19                  received 17:15 80:4 136:16
                                                                                 165:2 173:5 187:25
                                          reached 136:13 156:13,25
         quality 127:24                    158:9 172:8,14                       receiving 69:19 165:1
         quantified 92:10                 read 25:22,24 29:4 30:10              recent 39:18 94:6
         quantify 92:17 93:10 94:12        38:12 42:25 52:9 60:19,23
                                                                                recess 69:2 116:14 198:1
                                           65:22 91:1 94:2,5,9,24 110:4,
         question 7:23,24 8:8,9,10                                               203:22
                                           11,12,16 113:14,16 132:7
          9:17 26:8,16 33:18 38:17         143:3 146:8 148:7 163:1 182:9        recipients 197:5
          42:16 44:12,18 46:4 48:15
          49:8 53:19 55:12 56:8 60:16,    reading 49:4 187:20                   recognize 28:17 69:17,18,19
          20,25 61:25 62:8 63:5,12,17                                            73:20 102:8 106:16,17 126:7,8
                                          ready 123:23 152:21
          64:9 65:3,4 66:25 68:10,12                                             142:17 179:9 189:13
          69:21 72:25 76:7 77:16 86:21    real 14:11 174:24
                                                                                recollection 23:22 45:14 75:7
          90:15 91:1 93:25 94:3,5,6,11    realizing 28:4                         108:13
          96:6,25 99:19 105:11 109:6
          110:5,12,14,18 111:8 112:22     really 17:1 20:21 38:3 42:13          recommendation 32:23 33:2
          113:7,12,18 115:3 119:17         43:8 46:14 47:1,4,6 50:13 57:9
                                                                                reconstruct 178:12
          120:7 131:5,10 132:21 138:25     74:21,22 88:5 115:20 157:11,
          142:7,22,25 143:4,9,18 144:14    12 158:15 160:12 178:12              record 6:6 7:7 9:4 13:6 27:22
          145:20 146:6,10,23 156:24        192:1 193:17                          28:20 39:10 45:15 60:9,22
          158:4 159:7 160:2,24 161:5                                             64:7 69:1,3,5,15,23 73:16 94:8
                                          reason 7:21 26:25 45:4 49:17
          162:19 178:5 180:13,15                                                 101:20 106:19 108:19 110:15
                                           77:19 82:24 106:24 107:3,5
          182:13 184:12 185:12,21                                                113:15 116:11,13,15,17,20
                                           141:18 143:22 145:12 155:18,
          186:3,8 187:17 188:23 194:11                                           117:3 126:1 132:22,25 133:1,
                                           20 166:23 169:8,11 179:19
          198:9                                                                  2,4,5,8,17,20,21 134:20,21
                                           184:20,21 185:12,21 186:3,8
                                                                                 141:2 143:2 144:7,23 146:7
         question's 8:13                   187:17 188:23 197:12
                                                                                 149:20 150:10,19 152:12,16,
         questioning 35:2 52:4 120:21     reasonable 72:23                       17,19 164:19 170:23,25 171:1,
                                                                                 2,4 181:18 182:2,22 183:7
         questions 7:14 9:12 25:7         reasons 17:25 26:14 141:1
                                                                                 197:25 198:2,4 201:4 203:21,
          29:21,23 38:4 72:18 90:24        144:24 151:1
                                                                                 23,24 204:9
          105:15 132:18 133:12 134:14     recall 7:11 10:11 22:18,24
          137:23 138:22 139:1,2 161:7                                           recorded 66:22 101:15,17
                                           23:1,13,16 25:17,21 26:9,11
          175:6 178:10 183:20 201:19,                                            137:15
                                           27:8,11,13,15 32:7 35:12,13
          20 204:2,5                       38:24 39:4 42:10,17 47:9 56:2        recording 82:7
         quick 195:1 196:4                 62:4,5 68:13,17 69:18 70:4
                                                                                recordings 152:5
                                           71:1 75:15,16,22 76:14,15,16,
         quickly 199:6,7,10 200:9,11       20 77:7,9,10 78:11,21 79:3,6,7       records 45:23 46:2
         quite 195:17                      80:10,18,20 81:4,7 82:9,20,22
                                           83:17 84:1 85:1,7,13 86:15
                                                                                recourse 91:2,11
         quote 148:1,2,9                   87:19 89:7,12 97:12,15 98:24         recover 27:21
         quoted 105:4                      99:5,17,21,23 100:8,13,23
                                           103:6,17,24,25 108:9,11              Reeves 11:7 19:15
                                           109:8,11 120:16,23 124:12,15,        refer 16:9 17:6 32:16 38:7
                        R                  16 126:10,12 128:4 147:7              62:22 66:8,14 101:20 132:7,8
                                           152:11 153:12,13 159:10               165:18
         raise 6:23 8:22 21:4              165:1,2 167:22,24 168:2 171:7
                                           176:2 177:20 178:8,22 179:22,        reference 10:21 45:17 48:16




      scheduling@fortzlegal.com                 fortzlegal.com                        Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2888        Page 46Job
                                                                                                      of 10221
      HECKER, DAVID 10/15/2019          54                                      Index: referenced..restraining

         referenced 59:13                  119:23 120:10 149:7                 represent 6:14 18:15,17 19:2,
                                                                                 5 21:11 52:9 59:3,9 61:13 96:1
         references 36:23 72:20           relevance 23:8,20 50:12
                                                                                 106:19 128:2 193:14 195:8
                                           52:20 53:9 56:7,19 59:21 66:1
         referred 41:22 44:10 128:4
                                           68:6,11 71:9 76:25 78:6,19          representation 62:25
          184:6 191:3
                                           81:16 89:17 90:19 105:4
                                                                               representations 132:1
         referring 13:1 38:8 45:17         108:18 120:21 123:7 131:14
          52:10 62:2,11 72:5,7,8 118:12    132:12 135:15 140:15 142:11,        represented 34:10 40:16
          125:20                           12 143:13,19 155:5 156:17             48:10 50:8
                                           157:4 160:24 162:18 164:8
         refers 32:14,15 42:9 128:5        169:6,9 170:12 193:25 194:21
                                                                               representing 40:16 87:6
                                                                                 201:6
         refine 33:18                     relevancy 88:25
                                                                               represents 18:11 21:12 58:12
         reflect 45:15                    relevant 52:15,17 53:5,6,15
                                           54:11 60:1 66:7 131:3 142:9,
                                                                               Republicans 86:4
         reflects 131:7
                                           10,20 143:10 144:20 201:21          reputation 92:15
         refusing 130:5,14
                                          relief 89:18 95:4,16                 request 26:22 182:3
         regard 17:10 62:12 104:15
          105:18 124:13 133:12 180:4      relook 64:16                         requested 60:22 94:8 97:23
          194:11 199:9 200:4 201:25                                              110:15 113:15 143:2 146:7
                                          remainder 183:6
          202:2                                                                  200:3 204:11
                                          remember 15:14 24:11 25:11
         regarding 22:2,14 59:22           28:19 31:5 34:3 35:17 39:18
                                                                               requests 25:19,20 26:21
          120:19 156:15                                                          182:4 183:16 184:6,7,16
                                           46:13,14 67:4 75:20,22 80:6,
         regardless 87:23                  16,17 82:16 84:8,24 85:15           requires 66:25 109:17 111:9
                                           86:19 87:8 98:5,10,14 99:6
         regards 105:2                     101:4 103:11,13 117:14              reread 142:25
         regular 122:14,15 125:22          119:12,20 123:16 125:2              research 15:17 31:10,11
          201:14                           138:24 139:3,10,13,14,18,19
                                           157:10,11,12,14 158:6 159:20,       residence 37:3,5
         regularly 40:9 202:15             24 160:6,8,12,17 163:11,13,16       resource 15:11
         reimbursed 181:1                  168:21,23 169:24 170:1,8
                                           172:11 173:6,8 174:2 177:13,        resources 18:7 193:19,24
         rel 143:12                        14,16,19 178:4,7 189:22             respect 7:23 65:13
         related 138:13                    190:16 192:11 193:1,15,17
                                           199:11,12,18,23                     respected 74:18
         relations 14:16,17
                                          remembering 20:21                    respectfully 62:8
         relationship 16:8,11,22
                                          reminder 116:20                      respective 204:12
         relax 87:13 88:1
                                          remove 183:6                         respond 99:13 145:21
         release 102:11,16 103:8,13                                              163:10,12
          117:4,5,12,25 118:7 119:6,23    rent 202:18
                                                                               responded 169:23,25 179:22,
          120:10,18 121:24 122:1          repeat 42:16 109:5 113:12              25
          126:11,19 127:9,17 128:22        120:7 146:5,23 184:23
          129:14,18 131:4 139:22,23                                            response 25:23 26:5,15,21,
          148:22 149:21,25 150:21         repeatedly 44:21 45:5,22               23 27:1 73:25 102:24 127:13
          155:4,6                          46:18 201:22                          184:15 185:18,22 186:1,4,13
                                          rephrase 24:1 142:21                   187:12
         released 50:17 63:19 64:21,
          24 65:1 66:17 118:17 119:8,24   reporter 6:15,23 24:23 28:1          responses 26:20 27:10 182:3
          128:1,6                          60:23 94:9 110:16 113:16              183:11,15 184:4,5,7 188:24
         releases 117:18 120:18            143:3 146:8                         responsibilities 187:13
          128:19,21,24 129:4,7,10,12      reporting 158:22
          135:8
                                                                               responsible 17:22 156:4,8,10
                                          reports 111:4                        restraining 98:13,23 103:2,7
         releasing 52:13 117:17
                                                                                 156:3 195:7



      scheduling@fortzlegal.com                 fortzlegal.com                        Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2889     Page 47Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                             Index: result..secretary

         result 48:7 91:4                  ruled 59:24 109:22                    182:8 189:22 193:7 196:7
                                                                                 202:4
         resulting 50:4                    rules 7:13
                                                                                saying 29:15 49:7 72:24,25
         resumé 36:1,14,21 72:17           ruling 94:19 140:7
                                                                                 80:8 84:6,24 89:3,9 125:4
         retain 165:20,22                  running 126:20 162:11,14              133:25 134:7,12 143:14 144:4,
                                            172:9                                22,23
         retained 165:24
                                           runs 17:22                           says 26:1,18 30:15 32:9 33:2
         retrospect 74:23                                                        34:9,19 35:3 37:1,18 38:9
                                           Rutter 6:22 21:11 68:20 101:8         40:8,11 41:14 44:14,20 45:4,
         return 97:8,14,17
                                                                                 21 46:18 47:10 48:6 49:3,23
         reveal 81:11,15                                                         50:5,21 52:8,11 53:25 55:2
                                                          S
         revelation 166:8,11                                                     56:4 65:13,18 70:2,23 71:5,18
                                           safe 119:13                           74:14 80:9 104:4,9,23 106:14,
         revenue 194:11                                                          25 111:25 122:20,23 123:4,14
         review 9:22 36:21 139:8           said 29:12 30:10 34:23 35:1,2,        124:8 125:9,19 127:20 129:23
                                            22 37:11 46:10 49:18,19 56:11        131:24 140:4,7 148:5,11 150:8
         reviewed 117:15                    64:16 75:14,18 78:23 79:25           154:9 156:1 163:3 169:16
         reviewing 103:14 139:13            80:12 81:13 83:16 84:11 85:5         170:2 183:11,13 185:8,11,17,
                                            87:14,21 88:2,23 89:10 90:15         24 186:9 187:6,12 188:16,20
         right 6:23 10:17 20:1 22:8,9       97:8 104:4,9 105:14 111:16           189:10 190:8,23 191:18
          23:15 29:5 32:1 35:3 38:20        116:5 131:24 133:10 134:15           192:14 193:18 198:25 200:9,
          48:15,18,20 49:10 50:5 51:23      135:1,2 137:1 138:10,12              14 201:14,16
          57:14 60:13 70:17 71:4 77:24,     139:13 147:11 148:6 154:20
          25 78:12,14 83:1 84:3,7 85:20     159:4 162:21 171:7,9,22             schedule 201:14
          87:4 91:14 92:6,13,25 97:3,15     175:1,8,22 178:15,16 193:10         scholarship 12:4,5
          99:14 101:2 102:19,21,22,23       199:19,20
          103:22 106:14 108:5 112:12                                            school 13:24 14:2,16,20
          114:15,20,24 115:2,15 118:10,    sake 13:6 198:11                      18:20,21 34:14,24 36:4 39:21
          15,17 121:2,22 125:12 126:4,6    salary 185:8,11                       41:25 75:18 84:17 85:21
          128:20 131:20 135:22 137:3                                             135:25 136:11 154:10,12,18
          138:4 139:25 141:18 147:13       same 7:21 13:8 28:18 44:6             155:18 168:17
          152:4,23 160:9 162:12,21          54:14,17 65:3,4 66:13 71:14
                                            79:1 92:14 93:12 141:14             schools 18:15,16,17,18 34:11
          163:16 164:23 167:4,19,20                                              37:19 40:15,17 44:10 84:15
          168:15 169:4 172:20,23 173:3,     142:5,7 146:2,22 147:21 168:8
                                            169:8,11 178:5 179:19 182:16         114:4 132:4 188:11
          4 174:15,18 176:23 182:1
          183:25 184:15,22 187:20           183:1 184:12 193:7,11 195:20        screen 132:17
          194:23 197:12,19,20 198:8         196:8
                                                                                sealed 171:17
          199:6,8 201:3 202:20 203:16      sat 27:16
                                                                                search 76:17 190:25 200:15,
         right-hand 106:13                 save 196:2                            17
         rigor 71:14                       saw 41:15 46:12 104:6 117:15         sec 32:10
         ring 34:25                         134:23 135:8 136:17,20,25
                                            138:19 148:23,24 149:7              second 26:3,10 27:9 28:21
         Robinson 33:5                                                           34:15,22 57:25 60:5,10 74:15
                                           say 9:3 13:1 17:13 18:6,8             84:20,25 85:4 94:24 122:23
         role 16:1 17:20 27:5 48:9 50:7,    19:10,16 23:14 25:5,12 30:22         127:19 129:20 132:23 150:3
          11 117:11,13 127:16 173:16        32:19 35:9 38:6 41:10 42:22          153:19 154:7 155:22 156:1
         roles 12:2,10 13:18 31:6           51:24 64:25 65:8 66:17 70:14         164:1 174:11 186:12 190:6
                                            72:11 74:3 76:10 80:1 81:11
         roots 86:9,10                      83:18 85:19 87:14 89:11 91:24       seconds 132:16 133:7
                                            93:9 94:11 101:7 105:21,23          secret 108:7,10,16 109:9,20,
         Ross 168:15
                                            108:9 109:24 116:7 117:23            25 110:1 111:1 143:25 144:1,
         routinely 203:1                    119:13 123:20 130:21,23              3,20 147:20
                                            138:7 147:4,14 155:10 156:21
         rule 158:16                                                            secretary 11:5 168:10,11,13,
                                            159:4 163:14 173:14 180:25




      scheduling@fortzlegal.com                     fortzlegal.com                    Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2890        Page 48Job
                                                                                                       of 10221
      HECKER, DAVID 10/15/2019          54                                  Index: secretary/treasurer..situation

          25 170:16 203:8                  75:1,4 89:15 106:22 107:4              Sherman 174:22
                                           117:4,8 118:9,18 123:20 153:9
         secretary/treasurer 19:15,                                               shop 154:1 191:16
                                           166:24 188:22
          17
                                                                                  short 69:7
                                          sequential 24:21
         secretly 154:12,19 155:9,13
                                                                                  short-circuit 203:18
                                          seriously 200:2
         secrets 109:14,16 110:21
                                                                                  should 25:5 29:6 45:15 57:22
          145:3 171:18                    serve 12:17 19:22 30:17
                                                                                   70:14 71:16 91:15,16,22
         secured 47:11,13 118:13          services 166:7 188:21                    108:15 120:17 148:21 157:14
          186:10                                                                   163:8,14
                                          set 9:10 68:18 99:8 113:21
         see 14:19 29:4 36:1,4 42:22       121:11 132:16 148:13,17                shouldn't 56:25 57:6 89:4,5
          43:14 46:15 48:4 51:9 55:5                                               151:2
                                          setting 105:15
          61:11,14 64:16,17 65:11 81:10
                                                                                  show 36:17 69:10 73:6 122:3
          100:25 104:4 119:22 120:9       settlements 95:21
                                                                                   137:21 149:14
          124:25 127:22 129:23 134:18
                                          several 60:4 133:24 200:16
          137:8 140:4 148:2,18 150:4                                              showed 37:18,23 134:23
          153:1 164:25 175:2 198:25       sexting 37:20 38:5,10,16,23
          201:13
                                                                                  showing 24:12 67:21 131:9
                                           39:1,12
         seeing 25:11 67:4                                                        shown 138:10
                                          shake 7:20
         seek 36:23 144:18                                                        shy 8:19
                                          share 61:7,9 101:25 121:23
         seeking 201:20                    129:4 184:2                            sic 34:12 102:12 148:12

         seeks 89:18                      shared 18:8 42:2                        sic] 65:17

         seem 82:20,22                    she 7:20 8:1 23:14,18 24:24             side 68:18 147:16
                                           33:1,24 34:12,14,22,23 35:1
         seemed 128:18 199:21                                                     sign 181:8,10,14,16
                                           37:7,9,11 38:1,4 39:21 40:7,
         seen 25:10 28:3 44:21 45:5,22
                                           12,13,14,17,18,20,21,23 41:3,          signature 70:19 204:11
                                           12 44:14,18 45:1,5,21 46:1,2,
          46:1,5,8,18 67:2 129:12                                                 signed 98:25
                                           4,8,23 47:3,7,20 55:17,18,19,
          135:12 137:14 151:22 152:2,5
                                           21,22 58:18,20 75:13,14,18,24          significance 95:9,18
          154:23,24 171:9 182:7,9
                                           76:5 79:24,25 80:9,12,22
         seize 123:5,9                     81:11,13 82:19,20,21,25 83:2           similar 90:18 96:22 125:9
                                           84:13,24 85:1,8 87:5,21 88:14,          196:5
         seized 122:23 123:4
                                           22,23 97:7,8,9,14,18 98:4,7,8          similarly 45:21
         send 122:18 125:10,19 126:19      109:19,24 113:13 118:3,14,24
          162:25 169:4 179:17 187:14       119:1 134:16 148:19,20,21              simple 7:13
                                           150:13 151:1,2,14 153:17,25            simply 134:2
         sending 39:16 125:2 167:22,       154:1,19,20 155:21,23,24
          24 197:10                                                               since 10:3 13:22 16:6 22:20
                                           162:9,11,13,14 163:20 164:3
         sends 25:13                       165:4,7,8 168:11,12,14,16,19,           66:16,21 105:4 108:5 123:20
                                           21,24 170:9,16 172:9 174:24             164:3 167:5 168:24 170:16
         sense 23:11 75:19 80:23           175:20,21,22 176:12,24,25               172:12
          98:18 110:6                      177:1,12 180:21,25 181:4,10,           single 18:6
         sent 25:15 28:18 39:8,19          12,14,16 186:13,14,15,17,19,
          70:19 88:22 89:3,9 106:17,18     20,21,22,23,25 187:8,12,13,            sir 7:7 10:19 36:8 58:4 69:17
          124:25 126:9 144:16 146:16       14,15 188:5 191:9,12 192:7,9            147:23 150:6 180:22
          154:1 168:2,19 169:11,21         199:2,15,20,22 200:12,14,23            sit 45:1 84:22 94:16 147:13
          172:4 179:19 197:13              201:16,17,21,23 202:4,23
                                           203:3,8,11,12                          sitting 21:5 44:22 124:15
         sentence 47:10 71:18 78:12                                                131:20 142:3 143:4 154:22
          148:11 200:15 201:2             she'd 57:3                               188:6 201:22
         separate 16:17                   she's 7:16 23:22 82:19 84:6             situation 17:14,18 50:2,3 61:8
                                           102:1 154:3 165:8,9,10 168:5,           72:12 122:22 189:25
         September 42:15 69:23 73:23       8,10




      scheduling@fortzlegal.com                 fortzlegal.com                          Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2891     Page 49Job
                                                                                                   of 10221
      HECKER, DAVID 10/15/2019          54                                       Index: Skillman..statements

         Skillman 86:11 87:1 199:14,       15 199:6,8 200:2 201:6               135:9 137:5
          16
                                          sometime 15:23 75:7 82:10            splicing 132:2
         skip 30:6 44:20 48:3 52:8         175:19
                                                                               spoke 115:10 134:9 144:11
         slicing 132:7                    sometimes 13:5,6 32:4 44:7            175:6,12 176:12
                                           137:16 138:2 158:7
         slowing 91:5                                                          Sports 168:15
                                          somewhere 126:2
         small 70:16 85:13                                                     spring 32:9,22
                                          sorry 19:4 32:21 35:10,24
         smartphone 150:10                                                     stack 27:18
                                           37:14 45:3 49:4 70:8 71:22
         smear 132:3                       78:13 82:1 88:8 93:8 97:2           staff 20:24 40:9 41:4,5,9 51:20
                                           100:3,11 112:20 120:5 121:6          61:20 71:6,8,15 74:4 75:10,11
         social 88:16                      127:12 136:23 144:25 148:5           79:21 80:1,2 87:7,11,17,23,25
         sold 67:17                        160:10 184:15 194:22 198:21          88:4,10 91:17,21,22 94:14,15
                                                                                95:12,14 99:16,20 100:22,25
         sole 88:18 149:3 193:12          sort 15:10 36:21 38:2 65:9
                                                                                101:5,9,10 122:9 123:23 191:1
          201:17                           76:17 85:14 95:22 110:24
                                                                                201:19,23
                                           131:11 200:7,17
         solution 66:2 136:8,10,13                                             staffers 150:15,16
                                          sorting 75:12
         some 7:12,13 8:22 13:18                                               stage 9:11 99:8 113:21
          17:15,16 18:9,12,13,17 20:24    sought 32:24 40:10 41:20
          24:12,13,16,17,18 25:15 30:6     44:14 95:4,16 136:8,10              stake 87:16
          31:11,17 34:5 36:21 60:12
                                          sounds 44:12,13 153:24               stamped 195:24
          64:13,14 72:21 75:12,13 76:9,
          23 84:8 88:5 91:4 92:20 99:9    source 130:9,12,16,20                standing 87:25
          100:22 124:20 132:18 133:11
                                          space 202:18                         stapled 183:2
          134:24 137:9 138:12,19 139:6
          172:4 175:6 186:13 187:21       speak 61:17 64:3 175:14              stapling 182:19,21
          188:12 192:7 194:5 198:9,13
                                          speaking 175:20                      start 7:25 13:23 14:1,22 15:2
          199:24 202:4
                                                                                22:16 23:4 27:18 83:6 96:16
                                          speaks 90:20 114:9
         somebody 29:13,15 57:12                                                98:2 110:13 122:6 130:11
          62:3 72:24 74:19 118:12 131:7   specific 20:21 23:17 31:24            153:8 155:8
          163:8                            40:13 89:18 104:21 190:1
                                                                               started 14:25 22:12,22 165:7,
                                           194:12
         somebody's 56:10                                                       9 166:5
                                          specifically 27:15 28:19
         somehow 121:7                                                         starting 13:24 15:21 75:13
                                           36:16 40:18 45:17 46:10 69:18
                                                                                188:18
         someone 32:4,5 35:1 37:8          77:6 80:17 101:7 117:14
          51:17 54:18 56:25 64:13,18       123:24 155:17 177:16 199:13         state 6:14 7:7 12:21,24 14:6
          71:15 72:12,14,25 74:13,17,23                                         16:14,17 17:2 24:5 54:2,9
                                          specifics 76:16 77:10
          80:8,24 81:5,6 82:24 83:8,9                                           69:22 96:13 106:21 114:5,7
          84:20 85:5 94:20 105:22         speculate 67:1 77:15 80:14            117:3 143:16 149:19 157:16
          153:25 166:16 191:16 196:25      89:20 90:1 100:17 105:5,12           158:13,17,18 168:10,11,13,17,
          203:3                            112:4                                18,25 170:17 178:15 182:2
                                                                                191:21
         someone's 56:24 57:4,23          speculation 77:13 78:4 81:17
          114:8                                                                stated 30:13 42:20 140:25
                                          speculative 76:10 92:18
                                                                                141:15 143:22 145:13
         someplace 136:2                   132:13
                                                                               statement 64:5 71:24 103:4
         something 8:16,20 30:3,10        speed 22:9 25:13 153:1
                                                                                104:6 105:4,15 134:18 192:19
          40:3 41:4 42:2 43:9,17,20
          44:11 52:18 61:15 62:2 68:12
                                          spellings 32:15                       202:1
          70:10,13 88:2 92:14 93:20       spend 147:15                         statements 52:13 101:11,15
          94:24 108:9 120:24 122:17                                             104:11,24 105:1,5,12,17,25
          126:13 130:25 131:6 168:16      spent 91:22                           106:1
          171:6 175:3,24 181:19 196:5,    spliced 128:1,5,8,11 132:6



      scheduling@fortzlegal.com                 fortzlegal.com                       Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2892       Page 50Job
                                                                                                      of 10221
      HECKER, DAVID 10/15/2019          54                                                   Index: states..taking

         states 16:13,14 54:1 65:16        Strom 17:17 21:1,19 164:20           supplementaries 108:2
          195:6
                                           structured 16:12                     support 6:13 16:19 91:20
         statistics 15:7,14                                                      127:20,23
                                           student 34:10 39:9,20 75:18
         status 41:18 42:5                  135:25 200:10,12                    supported 162:22
         statute 109:17 111:24 112:7,      students 31:21,22,25 34:15,          supposed 40:13 159:15
          14,16                             22 37:20 38:10,16,23 39:2            183:15
                                            127:21,23
         statutes 113:1                                                         supposedly 37:20 38:10
                                           stuff 27:6 84:3,5 92:11 193:16
         statutory 157:25                                                       Supreme 172:24 173:2,23
                                           subject 70:2 111:11 128:22
         stay 75:19 201:17                                                      sure 8:3,13,16 12:7 13:7 15:3
                                            157:20,25 175:16 197:7
                                                                                 17:22 28:18 29:10,17 33:16
         steal 150:9
                                           subjective 149:6                      37:11 38:3 39:11 41:6,11
         stem 160:15                                                             42:17,22 43:15,25 60:11 73:21
                                           submit 72:16
                                                                                 79:15 87:23 92:13 96:16
         stenographer 133:9
                                           submitted 26:16 27:15                 97:11,16 99:8 104:18 109:22
         stenographically 7:16                                                   113:13 114:19,21 129:6
                                           subsidiary 16:25                      130:11 154:2 173:18 182:8
         step 32:10 203:17                                                       194:14 195:17 197:17
                                           substance 10:2
         stepped 175:21                                                         surprised 35:13 100:21
                                           substantial 41:16
         steps 72:23                                                             103:24
                                           Subtitles 134:10
         Steven 6:18                                                            surrounded 188:11
                                           such 29:1 37:21 38:6,11,18
         stick 190:20                       124:4 146:3 154:25 155:3            suspect 194:12
                                            158:21 161:8
         sticking 52:4 56:3 57:16                                               suspected 158:22
                                           sudden 61:24                         suspicious 190:9,12,17
         still 9:1,5,8 69:7 82:25 116:20
          122:25 185:15 203:11,12          sue 98:25 147:8                      swear 6:15
         stock 16:23,24                    suffered 92:8                        swore 7:15
         stole 55:3                        suffering 94:21                      sworn 7:2 69:8
         stop 9:15 14:11 45:6 46:3,5       suggest 63:18                        system 34:14,24
          90:6,10,16,17 104:12 112:23
                                           suggestive 39:17
          154:9
                                           suit 52:21 97:20 98:2,7,16                           T
         stopped 168:21
                                            178:11 191:24,25
         straight 100:12 177:7                                                  take 8:1,5,10,11 18:9 19:8
                                           suits 53:25 54:4,8,11 144:18
                                                                                 25:6,9 28:12 44:5 54:23 55:12
         strange 199:21
                                           Sullivan 99:1 193:6,8,12,13           57:22 68:24 72:16,23 74:12
         strategies 110:24                                                       101:11 102:7 128:23 132:15,
                                           Sullivan's 99:3 192:23 193:1
                                                                                 16 133:9 135:18 142:22
         strategist 162:4
                                           summer 30:17 31:15 38:2               153:23 160:18 164:18 193:20
         strategizing 58:24                 42:11,18 43:12 75:2,3 83:21,         196:4 197:20 199:19,20
                                            25 86:15,17 87:4 169:17 200:1
         strategy 23:10 61:11 141:3                                             taken 49:20,21 58:20 66:18,
          142:15                           summit 43:18                          21,22 69:2 91:18 106:1 110:22
                                                                                 116:14 137:18 138:11 198:1
         street 67:18,19                   Sunday 162:1 164:21
                                                                                 203:22
         stretch 8:6                       superintendant 85:2
                                                                                takes 18:6 137:15 158:6
         strict 201:25 202:2,5             supplement 96:11
                                                                                taking 6:8 7:16 8:11 68:6,7
         Stroh's 84:9,10 85:9              supplemental 58:1 60:10,11            111:1 138:16,19,21 171:14




      scheduling@fortzlegal.com                  fortzlegal.com                       Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2893     Page 51Job
                                                                                                   of 10221
      HECKER, DAVID 10/15/2019          54                                                 Index: talk..today's

         talk 7:22 9:24 10:3,6 20:23      tells 9:5 51:18                      thinks 8:20 53:4
          21:16,24 22:11,25 24:18
                                          temporary 98:12,23 103:1,6           third 106:21 190:19 198:16,18
          33:11,13 41:4,6 70:12,14
                                           195:7
          81:21 82:3 100:22 121:1 137:4                                        thought 84:18 90:2 109:25
          159:4 170:20 173:12 174:13      tendencies 122:25                     148:21 182:18 183:20
         talked 20:24,25 21:16 22:20      Teresa 197:1                         threatening 89:5
          29:13 31:18 35:18 79:22,23
          80:22 82:2,18 99:25 101:19
                                          term 62:18,20 86:7 91:12             threats 88:22
                                           137:5 180:19
          105:23 146:15 157:13 163:4                                           three 16:16,17 40:8 86:2
          173:24 177:13,14 190:14         terminal 44:22                        185:4 186:6
         talking 8:1 13:7 17:18 21:23     terminals 45:2 201:23                threshold 95:10
          32:19 39:11 41:12 42:13 44:9
          61:22 62:17 64:7 82:20 92:2     terminated 136:18,19                 through 8:4 13:24 18:12
          119:5 147:2 166:1 171:8                                               24:17 25:8 29:19,20 30:4 34:7
                                          terms 17:2 150:21 177:15
          176:21 186:6                                                          77:4 118:11 121:1 123:1,14
                                          Terrence 11:14                        165:15 175:11 195:13
         tape 87:14,15 155:9
                                          test 8:7 14:22                       throughout 24:12 29:7 32:11
         taped 132:14                                                           83:25
                                          testified 7:4 82:10
         tapes 155:11 192:16                                                   tight 184:22
                                          testify 7:2 77:15 80:16
         taping 155:13                                                         time 8:5,14,22,23 15:15 25:6,9
                                          testimony 63:22                       37:7 40:14 44:6 52:18 54:5,9
         tapings 75:24
                                          texts 39:17                           60:4,5 68:25 70:4 74:13,21
         Taylor 19:3,5 151:16,19,20                                             75:2,17,23 80:4 82:17 84:14
                                          thanked 175:23 176:14                 87:7,9,17 88:22 91:17,18,22,
         teach 34:11 136:5
                                          thing 12:23 40:13 84:7 88:9           24 94:14 95:12,14 97:21 98:21
         teacher 34:15,22 39:8 74:15       91:2 111:14 161:2,8 182:16           99:9 102:7 105:22 108:11
          84:21,25 85:6 136:18,19,21       188:9 199:12                         116:12 118:16 119:8,19
          155:25                                                                123:18 124:19 129:5 132:24
                                          things 13:5 15:12 27:7 29:12          133:8 137:2 139:21 140:12
         teachers 12:14 13:2 16:10         30:6 31:13 34:5 38:4 42:5            144:13 147:1 152:15,24
          96:1 114:4 127:21,24 132:3       44:15,16 63:18 72:21 75:23,24        155:12 158:6 162:11 163:25
          140:8 148:14 149:2               76:15 77:4,10,24 79:22 85:6          164:18 167:24 168:19,24
         teaching 136:1,11                 88:16 92:4 129:3 138:12,23           170:9,24 172:6,7,17 173:14
                                           149:3 175:3 194:5 197:22             174:24 177:20 185:25 190:18
         team 163:12,15 164:6 169:25       199:11,24 203:19                     196:3 197:24 198:11 203:6,20
          170:5,10
                                          think 10:21 12:24 13:12 14:20         204:2,8
         technical 17:1 132:21 150:20      15:10 25:14 31:3,23 38:3,8          times 8:2 13:4 27:16 31:12,16
                                           45:15 47:5 51:5 57:22 61:3           133:24 136:22,24 183:2
         TECHNICIAN 6:5 68:25 69:4
                                           62:8 74:21 76:10 77:4 80:22          203:15
          116:12,16 132:24 133:3
                                           82:17,23 85:1,14 88:16 92:14
          152:15,18 170:24 171:3
                                           93:15,21 94:14 99:7,12,24           timing 38:3 76:2
          197:24 198:3 203:20,24 204:7
                                           100:1 110:2 112:20 113:6            tip 80:5
         technological 27:6,7              116:9 120:13 123:1,14 134:2
                                           135:16,19,20 141:4 142:20           title 11:1 173:17 189:10
         tell 9:1 14:13 16:8,10 33:10
                                           143:23 146:15,22 147:11,16,
          47:7 77:18 78:9,15,24 79:12,                                         titled 28:20 127:13 182:2
                                           20 149:1,3 157:6 158:15,16
          19 83:8 87:17 90:23 93:15
                                           159:13,17 162:21 163:21,22          titles 10:17 12:2
          98:25 112:9,10 126:8 142:23
                                           165:8,9 171:8,17 174:4
          143:8 157:24 176:8 184:11                                            today 9:12 10:8 20:11 24:12,
                                           177:12,23 180:6,9 181:9 183:5
          188:6 202:6                                                           16 25:6 27:17 125:20 127:25
                                           184:6 189:1 193:4,15,16
                                                                                154:22 156:14 188:6 196:17
         telling 51:20 138:15 143:17       199:17 203:18
          145:21                                                               today's 9:19,25 57:24 204:7
                                          thinking 43:1 100:21 175:4
                                           178:15



      scheduling@fortzlegal.com                    fortzlegal.com                    Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2894      Page 52Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                              Index: together..various

         together 16:19 41:24 43:1         turned 134:16                       unique 53:11
          95:22 121:8 132:18 151:25
                                           turns 197:2                         United 54:1 65:16
          183:2
                                           twenty 153:23                       university 14:5,7,8,9 15:4,6,
         told 29:3 33:23 40:20,21 45:6
                                                                                16,18 33:8,25 34:10 44:8
          46:5 52:2 57:12 76:14,16 83:2,   two 11:9,12 12:8 14:4,5 15:7
                                                                                114:6 168:17,18 191:10
          9,15 87:11,12 101:12 108:10       16:11 50:16 70:16 78:11 86:1
                                                                                200:10
          175:7 186:13,15 187:15            121:7 122:20 129:7 137:22
                                            152:23 174:17 201:18               unknown 186:1
         Toledo 164:20 165:3,14
          166:17 167:8                                                         unlawfully 132:2,14
                                                           U
         tomorrow 100:12                                                       unlawfulness 132:1
         tone 89:5                         U.S. 65:23 102:24,25                unless 9:5 64:2 95:1 96:6
                                                                                102:14 117:15 120:25 183:18
         top 19:11 48:4 150:4 183:11       Uh-huh 139:7 149:22 190:7
          189:10 195:6 196:24                                                  unrelated 90:22
                                           ultimate 35:19
         tops 86:5,7                                                           untrue 135:2
                                           ultimately 20:9 27:21 92:21
         tortious 65:19                     156:3 191:23                       unusual 46:25
         tortuous 65:15,18                 unclear 56:20                       up 7:21 15:12 17:13 21:2 22:9
                                                                                25:12 34:20 43:24 72:12 76:5
         totally 25:12                     under 7:14 51:24 69:8 92:25          82:19 99:7 105:15 112:24
         touch 34:5 165:14                  112:16 113:4,8,19 116:20            125:10 132:16 133:14 134:16
                                            144:19 154:7                        151:23 153:1 157:6,9 165:8,10
         towards 38:2
                                           undergraduate 14:6,13,15             173:19 175:2,22 183:6 193:15
         trade 108:7,10,16 109:9,13,                                            195:15 196:11 199:11
          16,20 110:1,20 111:1 143:25      undermine 128:2
                                                                               update 70:13
          144:1,2,19 145:3 171:18          undermining 59:5
                                                                               uphold 156:2
         transcribe 133:17                 underneath 19:12 24:6
                                                                               upon 32:23 33:2 59:24 87:20
         transcript 36:4,14 49:6           understand 21:7 62:12 68:11          143:17
         treasurer 11:5                     105:11 134:6,12 144:21
                                                                               URL 133:8
         tremendous 21:13                  understanding 21:10,12
                                            45:14 48:25 49:24 51:24 56:5       use 62:20 91:8,9,10 135:7
         trial 28:21 58:1 106:20 107:18     57:11 98:15 133:25                  148:21 151:7,8,14,17 187:10
                                                                                193:19 194:16 202:14
         trip 8:2                          understands 109:24
                                                                               used 62:21 84:11 86:7 91:12,
         TRO 98:23 103:17 193:20           understood 76:10,11 115:20           25 148:21 151:1,2,5 166:7
          194:5                             150:22                              186:25 194:8 196:20 200:16
         trouble 87:15                     undisclosed 197:5                   uses 150:21
         true 52:6 60:7 81:12 105:14       undoubtedly 20:24 80:13             using 24:21 37:2 62:18 191:7
          131:7 159:1 190:9,13 198:14
                                           unfairly 135:20,22                   201:9
         trust 61:7 71:21 92:15                                                usually 40:25 70:15 72:17
                                           Uniform 144:19
         trustworthy 51:17 138:18                                               128:22
                                           union 12:19,21,22 13:1 15:9
         truth 7:2,3 51:21                  16:13,18 17:3 19:3,5,7 31:19       utterly 141:19
         truthful 114:16 131:1              61:20 85:25 86:2 114:2,5,11
                                            115:12 116:2 150:10 154:14                        V
         Tuesday 6:2,6
                                           unions 15:11 16:15 18:12
         turn 25:22 30:5,8 65:10 97:17      21:14,24 64:23,25 65:7 86:1        variety 142:16
          98:4,7 150:3 182:10 198:16        115:16 124:16 125:6 128:2
          200:1                                                                various 15:12 34:13,23 199:3




      scheduling@fortzlegal.com                  fortzlegal.com                      Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                              PageID.2895     Page 53Job
                                                                                                    of 10221
      HECKER, DAVID 10/15/2019          54                                                  Index: vent.'..wires

         vent.' 74:4                        132:5 133:6,12,17                   Webster's 131:9
         verbal 7:18                       viewed 59:17 133:23 135:2            weekend 124:10
         verify 179:10                     violate 54:19 66:23 71:21            weeks 129:7
         Veritas 6:10 17:14,16 21:3        violates 156:9                       weigh 23:15
          22:13,23 24:3,7 28:23 52:10,
                                           violating 156:4                      Weingarten 20:25 21:17 23:7
          16,18 54:6,13 70:25 71:2 77:3,
                                                                                 103:3,18 104:7 131:24 192:5
          12,20 78:3,17,25 89:15 90:5,7,   violation 53:21 65:15,23 66:8
          10 91:3,5,12 95:25 96:3,10,21     90:14                               welcoming 30:16
          103:2 104:15 105:2,18 106:25
                                           violations 66:12 113:24              well 8:12 10:12,24 12:6 14:1
          108:17 118:14,16 119:2,21
                                                                                 15:1 16:12,16 17:8,13 21:16
          122:22 123:25 124:14 127:13      visit 44:5
                                                                                 22:1 37:23,24 38:21,22 42:22
          129:25 130:1,7,10,13,22,24
          131:25 139:9 140:9,14,23         vita 72:17                            49:20 53:8,9,15 55:11 58:23
                                                                                 60:2 61:16 62:7 63:24 67:3
          141:12 142:4 143:7 145:25        volume 134:16                         68:3 74:13,17 76:6 81:10
          146:13,20 147:12,18 149:5
                                           VPS 20:2 21:23 22:6                   82:16,18 84:3 85:15 87:19,22
          154:17 155:16 156:3,7 163:6,
                                                                                 88:14,15 89:25 90:19 91:6,7,
          24 164:7 166:13 167:10 168:1
                                                                                 17 92:9,19 93:17 94:4 96:5,24
          169:13,21 170:4,7,11 175:23                      W                     97:22,23 99:6,24 100:16
          178:2,4 180:5 184:7 189:12
                                                                                 103:20 105:3,20 107:9,24
          191:13,22 192:18 197:8
                                           Walbridge 86:13,14                    110:6 111:7 112:2 120:20
         Veritas's 25:18                   walk 13:23 24:17 28:3 29:19,          125:5 128:6,12 129:18 130:8
                                            20 30:3 57:3                         131:2 132:7 134:8 137:10,22
         version 51:18 57:24 128:13
                                                                                 138:10 141:13 142:8 143:13
         versus 28:23 106:25 189:11        walked 67:19                          145:19 148:18 151:23 155:5
                                                                                 156:11 160:23 173:7 176:4
         vet 71:18 72:1,11 74:7,8,22,23    Walker 26:6,24 40:14 41:23
                                                                                 189:24 191:25 194:4 196:17
                                            43:23 44:9 151:5,6,13 171:13
         vetting 72:14 74:11                188:10
                                                                                 202:4 203:3

         vice 11:11 12:13,16 19:22         walking 57:3                         Wellman 6:12
         video 6:5 48:16,21 49:12 50:4,    wanted 29:3 34:11,14,22 41:4         went 14:4 31:13,17 53:22
          10,15,24 51:19 52:13 59:10,                                            75:11 84:25 85:8 103:8 124:8,
                                            64:13 75:19 82:25 84:24 85:5
          17,19 61:1,3,16,24 62:1,5,24                                           23 125:6,7 126:14,16 128:12
                                            90:15 138:23 140:1 163:6
          63:9,20 64:16,17,21 65:2                                               129:3 150:13 151:1 154:17
                                            169:12 171:6 177:21,23 197:1,
          66:17 67:3,21,25 68:7,25 69:4                                          186:21 191:9 199:16
                                            15
          101:21 105:24 116:12,16
                                           warrant 130:10                       whatsoever 86:1 141:3,23
          127:14 128:1,4,5,6,7,8 132:8,
                                                                                 143:21 147:8
          9,17,24 133:3,6,10,11 134:23,
                                           warrants 130:4,7
          24 135:1,7,14 136:17,20,25                                            Whitmer 162:6,7,16,22 163:5,
          137:6,8,20 138:3,10,20,21        Washington 14:5                       17 164:5 169:12
          139:5 148:23,24 149:1,4,7
                                           waste 196:3                          Whitmer's 163:12,14 164:6
          151:25 152:3,5,15,18 154:24,
                                                                                 172:5
          25 170:24 171:3 197:24 198:3     watch 59:10 132:18 133:11
          203:20,24 204:7                                                       whole 7:3 86:4
                                           watched 151:25
         video's 64:24                                                          wide 117:24,25
                                           watching 50:15 138:19
         videoed 51:18                                                          widely 127:25
                                           water 8:6
         videos 66:17,21 67:2,7 90:11                                           wife 10:9
                                           Wayne 98:16,21 99:1 114:5,7
          97:18 137:14,19,23,24 138:2
                                            168:17,18 193:2,3 195:10,17         willing 34:12
         videotape 155:3,16                 201:7
                                                                                Windsor 22:25
         videotapes 155:16                 ways 17:12 90:23 94:14,22
                                                                                wires 106:4
         view 50:9 51:1,6 89:20 131:12     website 11:18,20 125:10,14




      scheduling@fortzlegal.com                     fortzlegal.com                    Toll Free: 844.730.4066
Case 4:17-cv-13292-LVP-EAS
      AFT MICHIGAN vs PROJECTECF No. 122-3
                               VERITAS,     filed 02/27/20
                                        ET AL.                             PageID.2896   Page 54Job
                                                                                                 of 10221
      HECKER, DAVID 10/15/2019          54                                        Index: Wisconsin..Youtube

         Wisconsin 14:9 15:6,17,19
                                                          Y
         wishes 176:5
         witness' 135:4                   year 31:4 39:24 43:14 50:22
         witnesses 28:3 93:18              154:22 162:9

         woman 22:25                      years 14:4,5 15:7,20,23 30:22
                                           50:16 78:11 136:9 175:1 185:4
         women 59:8                        193:8
         wondered 138:22                  yesterday 10:4,21 24:14 28:9
         word 42:25 111:15 120:2           41:10 196:16,20,21,24
          137:6 138:16 194:11 200:19      yoga 88:16
          201:1
                                          York 14:7
         words 49:21 91:8,9 132:7
          135:8 138:9                     young 91:21 193:2,3

         work 8:23 10:13 14:10,19         Youtube 48:19 59:10 61:24
          15:25 16:18 18:19,23 34:12,23    67:15,21 133:7 151:25
          39:21 40:13,20 41:24 42:4
          70:10 79:5 90:7,16,18 162:15
          188:11 201:14
         worked 13:21 15:6,16,19,21,
          24 17:5,9 78:9,16,24 79:21
          80:1 124:18 157:15 162:23
          166:10,18,20 167:4,5 168:14
         working 31:9 40:14,21 44:18
          47:20 58:23 61:21 70:4,23
          84:7 118:14 119:15 125:15
          168:21 188:10 201:21
         workplace 116:8
         works 74:20 127:20,23 153:17
          165:4 173:20 203:12
         world 37:13,15 67:9 77:25
          88:21
         worry 87:13 88:1,10
         worth 155:11
         wrap 82:19
         write 38:8 139:4
         writing 188:13
         written 19:13,14 39:15 72:18
          114:13,14 115:18,22 125:17
          134:20,21
         wrong 100:2 148:18 200:2
         wrote 101:13 139:3




      scheduling@fortzlegal.com                 fortzlegal.com                      Toll Free: 844.730.4066
